 

EXHIBIT 10.02

 

CERTIFICATE OF DESIGNATIONS OF
SERIES D CONVERTIBLE PREFERRED STOCK OF
TOUGHBUILT INDUSTRIES, INC.

 

I, Michael Panosian, hereby certify that I am the CEO and Chairman of Toughbuilt
Industries, Inc (the “Company”), a corporation organized and existing under the
D Chapter 78 of the Nevada Revised Statues (the “NRS”), and further do hereby
certify:

 

That pursuant to the authority expressly conferred upon the Board of Directors
of the Company (the “Board”) by the Company’s Articles of Incorporation, as
amended (the “Articles of Incorporation”), and Section 1955 of the NRS, the
Board on December 21, 2019 adopted the following resolution determining it
desirable and in the best interests of the Company and its shareholders for the
Company to create a series of 5,775 shares of preferred stock designated as
“Series D Convertible Preferred Stock”, none of which shares have been issued,
to be issued in compliance with the exemption provided by Section 3(a)(9) of the
1933 Act (as defined below) in exchange for $5,550,000 of the Notes (as defined
below) originally issued pursuant to the Securities Purchase Agreement (as
defined below), in accordance with the terms of the Exchange Agreements (as
defined below):

 

RESOLVED, that pursuant to the authority vested in the Board this Company, in
accordance with the provisions of the Articles of Incorporation, a series of
preferred stock, par value $0.001 per share, of the Company be and hereby is
created, and that the designation and number of shares thereof and the voting
and other powers, preferences and relative, participating, optional or other
rights of the shares of such series and the qualifications, limitations and
restrictions thereof are as follows:

 

TERMS OF SERIES D CONVERTIBLE PREFERRED STOCK

 

1. Designation and Number of Shares. There shall hereby be created and
established a series of preferred stock of the Company designated as “Series D
Convertible Preferred Stock” (the “Preferred Shares”). The authorized number of
Preferred Shares shall be 5,775 shares. Each Preferred Share shall have a par
value of $0.001. Capitalized terms not defined herein shall have the meaning as
set forth in Section 32 below.

 

2. Ranking. Except to the extent that the holders of at least a majority of the
outstanding Preferred Shares (the “Required Holders”) expressly consent to the
creation of Parity Stock (as defined below) or Senior Preferred Stock (as
defined below) in accordance with Section 17, all shares of capital stock of the
Company shall be junior in rank to all Preferred Shares with respect to the
preferences as to dividends, distributions and payments upon the liquidation,
dissolution and winding up of the Company (such junior stock is referred to
herein collectively as “Junior Stock”). The rights of all such shares of capital
stock of the Company shall be subject to the rights, powers, preferences and
privileges of the Preferred Shares. Without limiting any other provision of this
Certificate of Designations, without the prior express consent of the Required
Holders, voting separate as a single class, the Company shall not hereafter
authorize or issue any additional or other shares of capital stock that is (i)
of senior rank to the Preferred Shares in respect of the preferences as to
dividends, distributions and payments upon the liquidation, dissolution and
winding up of the Company (collectively, the “Senior Preferred Stock”), (ii) of
pari passu rank to the Preferred Shares in respect of the preferences as to
dividends, distributions and payments upon the liquidation, dissolution and
winding up of the Company (collectively, the “Parity Stock”) or (iii) any Junior
Stock having a maturity date or any other date requiring redemption or repayment
of such shares of Junior Stock prior to such time as no Preferred Shares remain
outstanding. In the event of the merger or consolidation of the Company with or
into another corporation, the Preferred Shares shall maintain their relative
rights, powers, designations, privileges and preferences provided for herein and
no such merger or consolidation shall result inconsistent therewith.

 

   

 

 

3. Dividends.

 

(a) From and after December 23, 2019 (the “Initial Issuance Date”), each holder
of a Preferred Share (each, a “Holder” and collectively, the “Holders”) shall be
entitled to receive dividends (“Dividends”), which Dividends shall be computed
on the basis of a 360-day year and twelve 30-day months and shall increase the
Stated Value of the Preferred Shares on each Dividend Date (each, a “Capitalized
Dividend”).

 

(b) Prior to the capitalization of Dividends on an Dividend Date, Dividends on
the Preferred Shares shall accrue at the Dividend Rate and be payable by way of
inclusion of the Dividends in the Conversion Amount on each Conversion Date in
accordance with Section 4(c)(i) or upon any redemption in accordance with
Section 12 or upon any required payment upon any Bankruptcy Triggering Event.
From and after the occurrence and during the continuance of any Triggering
Event, the Dividend Rate shall automatically be increased to eighteen percent
(18.0%) per annum (the “Default Rate”). In the event that such Triggering Event
is subsequently cured (and no other Triggering Event then exists), the
adjustment referred to in the preceding sentence shall cease to be effective as
of the calendar day immediately following the date of such cure; provided that
the Dividends as calculated and unpaid at such increased rate during the
continuance of such Triggering Event shall continue to apply to the extent
relating to the days after the occurrence of such Triggering Event through and
including the date of such cure of such Triggering Event.

 

4. Conversion. At any time after the Initial Issuance Date, each Preferred Share
shall be convertible into validly issued, fully paid and non-assessable shares
of Common Stock (as defined below), on the terms and conditions set forth in
this Section 4.

 

(a) Holder’s Conversion Right. Subject to the provisions of Section 4(d), at any
time or times on or after the Initial Issuance Date, each Holder shall be
entitled to convert any portion of the outstanding Preferred Shares held by such
Holder into validly issued, fully paid and non-assessable shares of Common Stock
in accordance with Section 4(c) at the Conversion Rate (as defined below). The
Company shall not issue any fraction of a share of Common Stock upon any
conversion. If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. The Company shall pay any and all
transfer, stamp, issuance and similar taxes, costs and expenses (including,
without limitation, fees and expenses of the Transfer Agent (as defined below))
that may be payable with respect to the issuance and delivery of Common Stock
upon conversion of any Preferred Shares.

 

2

 

 

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Preferred Share pursuant to Section 4(a) shall be determined
by dividing (x) the Conversion Amount of such Preferred Share by (y) the
Conversion Price (the “Conversion Rate”):

 

(i) “Conversion Amount” means, with respect to each Preferred Share, as of the
applicable date of determination, the sum of (1) the Stated Value thereof plus
(2) the Additional Amount thereon and any accrued and unpaid Late Charges (as
defined below in Section 25(c)) with respect to such Stated Value and Additional
Amount as of such date of determination.

 

(ii) “Conversion Price” means, with respect to each Preferred Share, as of any
Conversion Date or other date of determination, $1.00, subject to adjustment as
provided herein.

 

(c) Mechanics of Conversion. The conversion of each Preferred Share shall be
conducted in the following manner:

 

(i) Optional Conversion. To convert a Preferred Share into shares of Common
Stock on any date (a “Conversion Date”), a Holder shall deliver (whether via
facsimile, electronic mail or otherwise), for receipt on or prior to 11:59 p.m.,
New York time, on such date, a copy of an executed notice of conversion of the
share(s) of Preferred Shares subject to such conversion in the form attached
hereto as Exhibit I (the “Conversion Notice”) to the Company. If required by
Section 4(c)(iii), within two (2) Trading Days following a conversion of any
such Preferred Shares as aforesaid, such Holder shall surrender to a nationally
recognized overnight delivery service for delivery to the Company the original
certificates, if any, representing the Preferred Shares (the “Preferred Share
Certificates”) so converted as aforesaid (or an indemnification undertaking with
respect to the Preferred Shares in the case of its loss, theft or destruction as
contemplated by Section 19(b)). On the date of receipt of a Conversion Notice,
the Company shall transmit by facsimile or electronic mail an acknowledgment of
confirmation and representation as to whether such shares of Common Stock may
then be resold pursuant to Rule 144 or an effective and available registration
statement, in the form attached hereto as Exhibit II, of receipt of such
Conversion Notice to such Holder and the Company’s transfer agent (the “Transfer
Agent”), which confirmation shall constitute an instruction to the Transfer
Agent to process such Conversion Notice in accordance with the terms herein. On
or before the second (2nd) Trading Day following each date on which the Company
has received a Conversion Notice (or such earlier date as required pursuant to
the 1934 Act or other applicable law, rule or regulation for the settlement of a
trade initiated on the applicable Conversion Date of such shares of Common Stock
issuable pursuant to such Conversion Notice) (the “Share Delivery Deadline”),
the Company shall (1) provided that the Transfer Agent is participating in The
Depository Trust Company’s (“DTC”) Fast Automated Securities Transfer Program,
credit such aggregate number of shares of Common Stock to which such Holder
shall be entitled pursuant to such conversion to such Holder’s or its designee’s
balance account with DTC through its Deposit/Withdrawal at Custodian system, or
(2) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, upon the request of such Holder, issue and deliver
(via reputable overnight courier) to the address as specified in such Conversion
Notice, a certificate, registered in the name of such Holder or its designee,
for the number of shares of Common Stock to which such Holder shall be entitled.
If the number of Preferred Shares represented by the Preferred Share
Certificate(s) submitted for conversion pursuant to Section 4(c)(iii) is greater
than the number of Preferred Shares being converted, then the Company shall, as
soon as practicable and in no event later than two (2) Trading Days after
receipt of the Preferred Share Certificate(s) and at its own expense, issue and
deliver to such Holder (or its designee) a new Preferred Share Certificate (in
accordance with Section 19(d)) representing the number of Preferred Shares not
converted. The Person or Persons entitled to receive the shares of Common Stock
issuable upon a conversion of Preferred Shares shall be treated for all purposes
as the record holder or holders of such shares of Common Stock on the Conversion
Date. Notwithstanding anything to the contrary contained in this Certificate of
Designations or the Registration Rights Agreement, after the effective date of a
Registration Statement (as defined in the Registration Rights Agreement) and
prior to a Holder’s receipt of the notice of a Grace Period (as defined in the
Registration Rights Agreement), the Company shall cause the Transfer Agent to
deliver unlegended shares of Common Stock to such Holder (or its designee) in
connection with any sale of Registrable Securities (as defined in the
Registration Rights Agreement) with respect to which such Holder has entered
into a contract for sale, and delivered a copy of the prospectus included as
part of the particular Registration Statement to the extent applicable, and for
which such Holder has not yet settled.

 

3

 

 

(ii) Company’s Failure to Timely Convert. If the Company shall fail, for any
reason or for no reason, on or prior to the applicable Share Delivery Deadline,
either (I) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, to issue and deliver to such Holder (or its
designee) a certificate for the number of shares of Common Stock to which such
Holder is entitled and register such shares of Common Stock on the Company’s
share register or, if the Transfer Agent is participating in the DTC Fast
Automated Securities Transfer Program, to credit such Holder’s or its designee’s
balance account with DTC for such number of shares of Common Stock to which such
Holder is entitled upon such Holder’s conversion of any Conversion Amount (as
the case may be) or (II) if the Registration Statement covering the resale of
the shares of Common Stock that are the subject of the Conversion Notice (the
“Unavailable Conversion Shares”) is not available for the resale of such
Unavailable Conversion Shares and the Company fails to promptly, but in no event
later than as required pursuant to the Registration Rights Agreement (x) notify
such Holder and (y) deliver the shares of Common Stock electronically without
any restrictive legend by crediting such aggregate number of shares of Common
Stock to which such Holder is entitled pursuant to such exercise to the Holder’s
or its designee’s balance account with DTC through its Deposit/Withdrawal At
Custodian system (the event described in the immediately foregoing clause (II)
is hereinafter referred as a “Notice Failure” and together with the event
described in clause (I) above, a “Conversion Failure”), then, in addition to all
other remedies available to such Holder, (X) the Company shall pay in cash to
such Holder on each day after the Share Delivery Deadline that the issuance of
such shares of Common Stock is not timed effected an amount equal to 2% of the
product of (A) the sum of the number of shares of Common Stock not issued to
such Holder on or prior to the Share Delivery Deadline and to which such Holder
is entitled, multiplied by (B) any trading price of the Common Stock selected by
such Holder in writing as in effect at any time during the period beginning on
the applicable Conversion Date and ending on the applicable Share Delivery
Deadline, and (Y) such Holder, upon written notice to the Company, may void its
Conversion Notice with respect to, and retain or have returned, as the case may
be, all, or any portion, of such Preferred Shares that has not been converted
pursuant to such Conversion Notice; provided that the voiding of an Conversion
Notice shall not affect the Company’s obligations to make any payments which
have accrued prior to the date of such notice pursuant to this Section 4(c)(ii)
or otherwise. In addition to the foregoing, if on or prior to the Share Delivery
Deadline either (A) the Transfer Agent is not participating in the DTC Fast
Automated Securities Transfer Program, the Company shall fail to issue and
deliver to such Holder (or its designee) a certificate and register such shares
of Common Stock on the Company’s share register or, if the Transfer Agent is
participating in the DTC Fast Automated Securities Transfer Program, the
Transfer Agent shall fail to credit the balance account of such Holder or such
Holder’s designee, as applicable, with DTC for the number of shares of Common
Stock to which such Holder is entitled upon such Holder’s conversion hereunder
or pursuant to the Company’s obligation pursuant to clause (ii) below or (B) a
Notice Failure occurs, and if on or after such Share Delivery Deadline such
Holder purchases (in an open market transaction or otherwise) shares of Common
Stock corresponding to all or any portion of the number of shares of Common
Stock issuable upon such conversion that such Holder is entitled to receive from
the Company and has not received from the Company in connection with such
Conversion Failure or Notice Failure, as applicable (a “Buy-In”), then, in
addition to all other remedies available to such Holder, the Company shall,
within two (2) Business Days after receipt of such Holder’s request and in such
Holder’s discretion, either: (I) pay cash to such Holder in an amount equal to
such Holder’s total purchase price (including brokerage commissions and other
out-of-pocket expenses, if any) for the shares of Common Stock so purchased
(including, without limitation, by any other Person in respect, or on behalf, of
such Holder) (the “Buy-In Price”), at which point the Company’s obligation to so
issue and deliver such certificate (and to issue such shares of Common Stock) or
credit to the balance account of such Holder or such Holder’s designee, as
applicable, with DTC for the number of shares of Common Stock to which such
Holder is entitled upon such Holder’s conversion hereunder (as the case may be)
(and to issue such shares of Common Stock) shall terminate, or (II) promptly
honor its obligation to so issue and deliver to such Holder a certificate or
certificates representing such shares of Common Stock or credit the balance
account of such Holder or such Holder’s designee, as applicable, with DTC for
the number of shares of Common Stock to which such Holder is entitled upon such
Holder’s conversion hereunder (as the case may be) and pay cash to such Holder
in an amount equal to the excess (if any) of the Buy-In Price over the product
of (x) such number of shares of Common Stock multiplied by (y) the lowest
Closing Sale Price of the Common Stock on any Trading Day during the period
commencing on the date of the applicable Conversion Notice and ending on the
date of such issuance and payment under this clause (II) (the “Buy-In Payment
Amount”). Nothing herein shall limit the Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity, including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock (or to electronically deliver such shares of Common
Stock) upon the conversion of this Note as required pursuant to the terms
hereof.

 

4

 

 

(iii) Registration; Book-Entry. At the time of issuance of any Preferred Shares
hereunder, the applicable Holder may, by written request (including by
electronic-mail) to the Company, elect to receive such Preferred Shares in the
form of one or more Preferred Share Certificates or in Book-Entry form. The
Company (or the Transfer Agent, as custodian for the Preferred Shares) shall
maintain a register (the “Register”) for the recordation of the names and
addresses of the Holders of each Preferred Share and the Stated Value of the
Preferred Shares and whether the Preferred Shares are held by such Holder in
Preferred Share Certificates or in Book-Entry form (the “Registered Preferred
Shares”). The entries in the Register shall be conclusive and binding for all
purposes absent manifest error. The Company and each Holder of the Preferred
Shares shall treat each Person whose name is recorded in the Register as the
owner of a Preferred Share for all purposes (including, without limitation, the
right to receive payments and Dividends hereunder) notwithstanding notice to the
contrary. A Registered Preferred Share may be assigned, transferred or sold only
by registration of such assignment or sale on the Register. Upon its receipt of
a written request to assign, transfer or sell one or more Registered Preferred
Shares by such Holder thereof, the Company shall record the information
contained therein in the Register and issue one or more new Registered Preferred
Shares in the same aggregate Stated Value as the Stated Value of the surrendered
Registered Preferred Shares to the designated assignee or transferee pursuant to
Section 19, provided that if the Company does not so record an assignment,
transfer or sale (as the case may be) of such Registered Preferred Shares within
two (2) Business Days of such a request, then the Register shall be
automatically deemed updated to reflect such assignment, transfer or sale (as
the case may be). Notwithstanding anything to the contrary set forth in this
Section 4, following conversion of any Preferred Shares in accordance with the
terms hereof, the applicable Holder shall not be required to physically
surrender such Preferred Shares held in the form of a Preferred Share
Certificate to the Company unless (A) the full or remaining number of Preferred
Shares represented by the applicable Preferred Share Certificate are being
converted (in which event such certificate(s) shall be delivered to the Company
as contemplated by this Section 4(c)(iii)) or (B) such Holder has provided the
Company with prior written notice (which notice may be included in a Conversion
Notice) requesting reissuance of Preferred Shares upon physical surrender of the
applicable Preferred Share Certificate. Each Holder and the Company shall
maintain records showing the Stated Value, Dividends and Late Charges converted
and/or paid (as the case may be) and the dates of such conversions and/or
payments (as the case may be) or shall use such other method, reasonably
satisfactory to such Holder and the Company, so as not to require physical
surrender of a Preferred Share Certificate upon conversion. If the Company does
not update the Register to record such Stated Value, Dividends and Late Charges
converted and/or paid (as the case may be) and the dates of such conversions
and/or payments (as the case may be) within two (2) Business Days of such
occurrence, then the Register shall be automatically deemed updated to reflect
such occurrence. In the event of any dispute or discrepancy, such records of
such Holder establishing the number of Preferred Shares to which the record
holder is entitled shall be controlling and determinative in the absence of
manifest error. A Holder and any transferee or assignee, by acceptance of a
certificate, acknowledge and agree that, by reason of the provisions of this
paragraph, following conversion of any Preferred Shares, the number of Preferred
Shares represented by such certificate may be less than the number of Preferred
Shares stated on the face thereof. Each Preferred Share Certificate shall bear
the following legend:

 

ANY TRANSFEREE OR ASSIGNEE OF THIS CERTIFICATE SHOULD CAREFULLY REVIEW THE TERMS
OF THE CORPORATION’S CERTIFICATE OF DESIGNATIONS RELATING TO THE SHARES OF
SERIES D PREFERRED STOCK REPRESENTED BY THIS CERTIFICATE, INCLUDING SECTION
4(c)(iii) THEREOF. THE NUMBER OF SHARES OF SERIES D PREFERRED STOCK REPRESENTED
BY THIS CERTIFICATE MAY BE LESS THAN THE NUMBER OF SHARES OF SERIES D PREFERRED
STOCK STATED ON THE FACE HEREOF PURSUANT TO SECTION 4(c)(iii) OF THE CERTIFICATE
OF DESIGNATIONS RELATING TO THE SHARES OF SERIES D PREFERRED STOCK REPRESENTED
BY THIS CERTIFICATE.

 

5

 

 

(iv) Pro Rata Conversion; Disputes. In the event that the Company receives a
Conversion Notice from more than one Holder for the same Conversion Date and the
Company can convert some, but not all, of such Preferred Shares submitted for
conversion, the Company shall convert from each Holder electing to have
Preferred Shares converted on such date a pro rata amount of such Holder’s
Preferred Shares submitted for conversion on such date based on the number of
Preferred Shares submitted for conversion on such date by such Holder relative
to the aggregate number of Preferred Shares submitted for conversion on such
date. In the event of a dispute as to the number of shares of Common Stock
issuable to a Holder in connection with a conversion of Preferred Shares, the
Company shall issue to such Holder the number of shares of Common Stock not in
dispute and resolve such dispute in accordance with Section 24.

 

(d) Limitation on Beneficial Ownership.

 

(i) Beneficial Ownership. The Company shall not effect the conversion of any of
the Preferred Shares held by a Holder, and such Holder shall not have the right
to convert any of the Preferred Shares held by such Holder pursuant to the terms
and conditions of this Certificate of Designations and any such conversion shall
be null and void and treated as if never made, to the extent that after giving
effect to such conversion, such Holder together with the other Attribution
Parties collectively would beneficially own in excess of 9.99% (the “Maximum
Percentage”) of the shares of Common Stock outstanding immediately after giving
effect to such conversion. For purposes of the foregoing sentence, the aggregate
number of shares of Common Stock beneficially owned by such Holder and the other
Attribution Parties shall include the number of shares of Common Stock held by
such Holder and all other Attribution Parties plus the number of shares of
Common Stock issuable upon conversion of the Preferred Shares with respect to
which the determination of such sentence is being made, but shall exclude shares
of Common Stock which would be issuable upon (A) conversion of the remaining,
nonconverted Preferred Shares beneficially owned by such Holder or any of the
other Attribution Parties and (B) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any convertible notes, convertible preferred stock or warrants,
including the Preferred Shares, the Notes and the Warrants) beneficially owned
by such Holder or any other Attribution Party subject to a limitation on
conversion or exercise analogous to the limitation contained in this Section
4(d)(i). For purposes of this Section 4(d)(i), beneficial ownership shall be
calculated in accordance with Section 13(d) of the 1934 Act. For purposes of
determining the number of outstanding shares of Common Stock a Holder may
acquire upon the conversion of such Preferred Shares without exceeding the
Maximum Percentage, such Holder may rely on the number of outstanding shares of
Common Stock as reflected in (x) the Company’s most recent Annual Report on Form
10-K, Quarterly Report on Form 10-Q, Current Report on Form 8-K or other public
filing with the SEC, as the case may be, (y) a more recent public announcement
by the Company or (z) any other written notice by the Company or the Transfer
Agent, if any, setting forth the number of shares of Common Stock outstanding
(the “Reported Outstanding Share Number”). If the Company receives a Conversion
Notice from a Holder at a time when the actual number of outstanding shares of
Common Stock is less than the Reported Outstanding Share Number, the Company
shall notify such Holder in writing of the number of shares of Common Stock then
outstanding and, to the extent that such Conversion Notice would otherwise cause
such Holder’s beneficial ownership, as determined pursuant to this Section
4(d)(i), to exceed the Maximum Percentage, such Holder must notify the Company
of a reduced number of shares of Common Stock to be purchased pursuant to such
Conversion Notice. For any reason at any time, upon the written or oral request
of any Holder, the Company shall within one (1) Business Day confirm orally and
in writing or by electronic mail to such Holder the number of shares of Common
Stock then outstanding. In any case, the number of outstanding shares of Common
Stock shall be determined after giving effect to the conversion or exercise of
securities of the Company, including such Preferred Shares, by such Holder and
any other Attribution Party since the date as of which the Reported Outstanding
Share Number was reported. In the event that the issuance of shares of Common
Stock to a Holder upon conversion of such Preferred Shares results in such
Holder and the other Attribution Parties being deemed to beneficially own, in
the aggregate, more than the Maximum Percentage of the number of outstanding
shares of Common Stock (as determined under Section 13(d) of the 1934 Act), the
number of shares so issued by which such Holder’s and the other Attribution
Parties’ aggregate beneficial ownership exceeds the Maximum Percentage (the
“Excess Shares”) shall be deemed null and void and shall be cancelled ab initio,
and such Holder shall not have the power to vote or to transfer the Excess
Shares. Upon delivery of a written notice to the Company, any Holder may from
time to time increase (with such increase not effective until the sixty-first
(61st) day after delivery of such notice) or decrease the Maximum Percentage of
such Holder to any other percentage not in excess of 9.99% as specified in such
notice; provided that (i) any such increase in the Maximum Percentage will not
be effective until the sixty-first (61st) day after such notice is delivered to
the Company and (ii) any such increase or decrease will apply only to such
Holder and the other Attribution Parties and not to any other Holder that is not
an Attribution Party of such Holder. For purposes of clarity, the shares of
Common Stock issuable to a Holder pursuant to the terms of this Certificate of
Designations in excess of the Maximum Percentage shall not be deemed to be
beneficially owned by such Holder for any purpose including for purposes of
Section 13(d) or Rule 16a-1(a)(1) of the 1934 Act. No prior inability to convert
such Preferred Shares pursuant to this paragraph shall have any effect on the
applicability of the provisions of this paragraph with respect to any subsequent
determination of convertibility. The provisions of this paragraph shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 4(d)(i) to the extent necessary to correct this
paragraph (or any portion of this paragraph) which may be defective or
inconsistent with the intended beneficial ownership limitation contained in this
Section 4(d)(i) or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitation contained in this
paragraph may not be waived and shall apply to a successor holder of such
Preferred Shares.

 

6

 

 

(ii) Principal Market Regulation. The Company shall not issue any shares of
Common Stock upon conversion of any Preferred Shares or otherwise pursuant to
the terms of this Certificate of Designations if the issuance of such shares of
Common Stock (taken together with the issuance of all other shares of Common
Stock upon exercise of the Warrants or conversion of the Notes) would exceed the
aggregate number of shares of Common Stock which the Company may issue upon
exercise or conversion (as the case may be) of the Preferred Shares, the Notes
and the Warrants without breaching the Company’s obligations under the rules and
regulations the listing rules of the Principal Market (the number of shares
which may be issued without violating such rules and regulations, including
rules related to the aggregate offerings under NASDAQ Listing Rule 5635(d), the
“Exchange Cap”), except that such limitation shall not apply in the event that
the Company (A) obtains the approval of its shareholders as required by the
applicable rules and regulations of the Principal Market for issuances of shares
of Common Stock in excess of such amount or (B) obtains a written opinion from
outside counsel to the Company that such approval is not required, which opinion
shall be reasonably satisfactory to the Required Holders. Until such approval or
such written opinion is obtained, no Holder shall be issued in the aggregate,
upon conversion or exercise (as the case may be) of any Preferred Shares, any
Notes or any Warrant, shares of Common Stock in an amount greater than the
product of (i) the Exchange Cap as of the Initial Issuance Date multiplied by
(ii) the quotient of (1) the aggregate number of Preferred Shares issued to such
Holder on the Initial Issuance Date divided by (2) the aggregate number of
Preferred Shares issued to the Holders on the Initial Issuance Date (with
respect to each Holder, the “Exchange Cap Allocation”). In the event that any
Holder shall sell or otherwise transfer any of such Holder’s Preferred Shares,
the transferee shall be allocated a pro rata portion of such Holder’s Exchange
Cap Allocation with respect to such portion of such Preferred Shares so
transferred, and the restrictions of the prior sentence shall apply to such
transferee with respect to the portion of the Exchange Cap Allocation so
allocated to such transferee. Upon conversion in full of a holder’s Preferred
Shares, the difference (if any) between such holder’s Exchange Cap Allocation
and the number of shares of Common Stock actually issued to such holder upon
such holder’s conversion in full of such Preferred Shares shall be allocated, to
the respective Exchange Cap Allocations of the remaining holders of Preferred
Shares and/or related Notes and/or Warrants on a pro rata basis in proportion to
the shares of Common Stock underlying the Preferred Shares and/or related Notes
and/or Warrants then held by each such holder of Preferred Shares and/or related
Notes and/or Warrants. In the event that the Company is prohibited from issuing
any shares of Common Stock pursuant to this Section 4(d)(ii)(the “Exchange Cap
Shares”) to a Holder, the Company shall pay cash to such Holder in exchange for
the redemption of such number of Preferred Shares held by such Holder that are
not convertible into such Exchange Cap Shares at a price equal to the sum of (i)
the product of (x) such number of Exchange Cap Shares and (y) the greatest
Closing Sale Price of the Common Stock on any Trading Day during the period
commencing on the date such Holder delivers the applicable Conversion Notice
with respect to such Exchange Cap Shares to the Company and ending on the date
of such issuance and payment under this Section 4(d)(ii) and (ii) to the extent
of any Buy-In related thereto, any Buy-In Payment Amount, any brokerage
commissions and other out-of-pocket expenses, if any, of such Holder incurred in
connection therewith.

 

7

 

 

(e) Right of Alternate Conversion.

 

(i) General. Subject to Section 4(d), at any time, such Holder may, at such
Holder’s option, by delivery of a Conversion Notice to the Company (the date of
any such Conversion Notice, each an “Alternate Conversion Date”), convert all,
or any number of Preferred Shares (such Conversion Amount of the Preferred
Shares to be converted pursuant to this Section 4(e)(ii), each, an “Alternate
Conversion Amount”) into shares of Common Stock at the Alternate Conversion
Price (each an “Alternate Conversion”).

 

(ii) Mechanics of Alternate Conversion. On any Alternate Conversion Date, a
Holder may voluntarily convert any Alternate Conversion Amount of Preferred
Shares pursuant to Section 4(c) (with “Alternate Conversion Price” replacing
“Conversion Price” for all purposes hereunder with respect to such Alternate
Conversion and, if such Conversion Notice is delivered during a Triggering Event
Redemption Right Period (as defined below), with “Redemption Premium of the
Conversion Amount” replacing “Conversion Amount” in clause (x) of the definition
of Conversion Rate above with respect to such Alternate Conversion) by
designating in the Conversion Notice delivered pursuant to this Section 4(e) of
this Certificate of Designations that such Holder is electing to use the
Alternate Conversion Price for such conversion; provided that in the event of
the Conversion Floor Price Condition, on the applicable Alternate Conversion
Date the Company shall also deliver to the Holder the applicable Alternate
Conversion Floor Amount. Notwithstanding anything to the contrary in this
Section 4(e), but subject to Section 4(d), until the Company delivers shares of
Common Stock representing the applicable Alternate Conversion Amount of
Preferred Shares to such Holder, such Preferred Shares may be converted by such
Holder into shares of Common Stock pursuant to Section 4(c) without regard to
this Section 4(e).

5. Triggering Event Redemptions.

 

(a) Triggering Event. Each of the following events shall constitute a
“Triggering Event” and each of the events in clauses (x), (xi) and (xii) shall
constitute a “Bankruptcy Triggering Event”:

 

(i) the failure of the applicable Registration Statement (as defined in the
Registration Rights Agreement) to be filed with the SEC on or prior to the date
that is five (5) days after the applicable Filing Deadline (as defined in the
Registration Rights Agreement) or the failure of the applicable Registration
Statement to be declared effective by the SEC on or prior to the date that is
five (5) days after the applicable Effectiveness Deadline (as defined in the
Registration Rights Agreement);

 

8

 

 

(ii) while the applicable Registration Statement is required to be maintained
effective pursuant to the terms of the Registration Rights Agreement, the
effectiveness of the applicable Registration Statement lapses for any reason
(including, without limitation, the issuance of a stop order) or such
Registration Statement (or the prospectus contained therein) is unavailable to
any holder of Registrable Securities (as defined in the Registration Rights
Agreement) for sale of all of such holder’s Registrable Securities in accordance
with the terms of the Registration Rights Agreement, and such lapse or
unavailability continues for a period of five (5) consecutive days or for more
than an aggregate of ten (10) days in any 365-day period (excluding days during
an Allowable Grace Period (as defined in the Registration Rights Agreement));

 

(iii) the suspension from trading or the failure of the Common Stock to be
trading or listed (as applicable) on an Eligible Market for a period of five (5)
consecutive Trading Days;

 

(iv) the Company’s (A) failure to cure a Conversion Failure (as defined herein)
or a Conversion Failure (as defined in the Notes) or a Delivery Failure (as
defined in the Warrants) by delivery of the required number of shares of Common
Stock within five (5) Trading Days after the applicable Conversion Date or
exercise date (as the case may be) or (B) notice, written or oral, to any holder
of Preferred Shares, Notes or Warrants, including, without limitation, by way of
public announcement or through any of its agents, at any time, of its intention
not to comply, as required, with a request for exercise of any Warrants for
Warrant Shares in accordance with the provisions of the Warrants or a request
for conversion of any Preferred Shares into shares of Common Stock that is
requested in accordance with the provisions of this Certificate of Designations,
other than pursuant to Section 4(d) hereof or a request for conversion of any
Notes into shares of Common Stock that is requested in accordance with the
provisions of the Notes;

 

(v) except to the extent the Company is in compliance with Section 11(b) below,
at any time following the tenth (10th) consecutive day that a Holder’s
Authorized Share Allocation (as defined in Section 11(a) below) is less than the
sum of (A) 200% of the number of shares of Common Stock that such Holder would
be entitled to receive upon a conversion, in full, of all of the Preferred
Shares then held by such Holder at the Alternate Conversion Price then in effect
(without regard to any limitations on conversion set forth in this Certificate
of Designations) (B) 200% of the number of shares of Common Stock that such
Holder would be entitled to receive upon a conversion, in full, of all of the
Notes then held by such Holder (without regard to any limitations on conversion
set forth in the Notes) at the Alternate Conversion Price (as defined in the
Notes) then in effect and (C) 100% of the number of shares of Common Stock that
such Holder would then be entitled to receive upon exercise in full of such
Holder’s Warrants (without regard to any limitations on exercise set forth in
the Warrants);

 

(vi) the Company’s failure to capitalize any Dividend on any Dividend Date
(whether or not declared by the Board);

 

9

 

 

(vii) the Company’s failure to pay any amount when and as due under this
Certificate of Designations (including, without limitation, the Company’s
failure to pay any redemption payments or amounts hereunder), the Securities
Purchase Agreement or any other Transaction Document or any other agreement,
document, certificate or other instrument delivered in connection with the
transactions contemplated hereby and thereby (in each case, whether or not
permitted pursuant to the NRS), solely to the extent such failure remains
uncured for a period of at least one (1) Trading Day;

 

(viii) the Company fails to remove any restrictive legend on any certificate or
any shares of Common Stock issued to the applicable Holder upon conversion or
exercise (as the case may be) of any Securities (as defined in the Securities
Purchase Agreement) acquired by such Holder under the Securities Purchase
Agreement (including this Note) as and when required by such Securities or the
Securities Purchase Agreement, unless otherwise then prohibited by applicable
federal securities laws, and any such failure remains uncured for at least five
(5) days;;

 

(ix) the occurrence of any default under, redemption of or acceleration prior to
maturity of at least an aggregate of $150,000 of Indebtedness (as defined in the
Securities Purchase Agreement) of the Company or any of its Subsidiaries, other
than with respect to any Notes;

 

(x) bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for the relief of debtors shall be instituted by or against the
Company or any Subsidiary and, if instituted against the Company or any
Subsidiary by a third party, shall not be dismissed within thirty (30) days of
their initiation;

 

(xi) the commencement by the Company or any Subsidiary of a voluntary case or
proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated a bankrupt or insolvent, or the consent by it to
the entry of a decree, order, judgment or other similar document in respect of
the Company or any Subsidiary in an involuntary case or proceeding under any
applicable federal, state or foreign bankruptcy, insolvency, reorganization or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal, state or foreign
law, or the consent by it to the filing of such petition or to the appointment
of or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or the making by it of an assignment for
the benefit of creditors, or the execution of a composition of debts, or the
occurrence of any other similar federal, state or foreign proceeding, or the
admission by it in writing of its inability to pay its debts generally as they
become due, the taking of corporate action by the Company or any Subsidiary in
furtherance of any such action or the taking of any action by any Person to
commence a Uniform Commercial Code foreclosure sale or any other similar action
under federal, state or foreign law;

 

10

 

 

(xii) the entry by a court of (i) a decree, order, judgment or other similar
document in respect of the Company or any Subsidiary of a voluntary or
involuntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or (ii) a decree,
order, judgment or other similar document adjudging the Company or any
Subsidiary as bankrupt or insolvent, or approving as properly filed a petition
seeking liquidation, reorganization, arrangement, adjustment or composition of
or in respect of the Company or any Subsidiary under any applicable federal,
state or foreign law or (iii) a decree, order, judgment or other similar
document appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or ordering the winding up or liquidation
of its affairs, and the continuance of any such decree, order, judgment or other
similar document or any such other decree, order, judgment or other similar
document unstayed and in effect for a period of thirty (30) consecutive days;

 

(xiii) a final judgment or judgments for the payment of money aggregating in
excess of $150,000 are rendered against the Company and/or any of its
Subsidiaries and which judgments are not, within thirty (30) days after the
entry thereof, bonded, discharged, settled or stayed pending appeal, or are not
discharged within thirty (30) days after the expiration of such stay; provided,
however, any judgment which is covered by insurance or an indemnity from a
credit worthy party shall not be included in calculating the $150,000 amount set
forth above so long as the Company provides each Holder a written statement from
such insurer or indemnity provider (which written statement shall be reasonably
satisfactory to each Holder) to the effect that such judgment is covered by
insurance or an indemnity and the Company or such Subsidiary (as the case may
be) will receive the proceeds of such insurance or indemnity within thirty (30)
days of the issuance of such judgment;

 

(xiv) the Company and/or any Subsidiary, individually or in the aggregate,
either (i) fails to pay, when due, or within any applicable grace period, any
payment with respect to any Indebtedness in excess of $150,000 due to any third
party (other than, with respect to unsecured Indebtedness only, payments
contested by the Company and/or such Subsidiary (as the case may be) in good
faith by proper proceedings and with respect to which adequate reserves have
been set aside for the payment thereof in accordance with GAAP) or is otherwise
in breach or violation of any agreement for monies owed or owing in an amount in
excess of $150,000, which breach or violation permits the other party thereto to
declare a default or otherwise accelerate amounts due thereunder, or (ii) suffer
to exist any other circumstance or event that would, with or without the passage
of time or the giving of notice, result in a default or event of default under
any agreement binding the Company or any Subsidiary, which default or event of
default would or is likely to have a material adverse effect on the business,
assets, operations (including results thereof), liabilities, properties,
condition (including financial condition) or prospects of the Company or any of
its Subsidiaries, individually or in the aggregate;

 

11

 

 

(xv) other than as specifically set forth in another clause of this Section
5(a), the Company or any Subsidiary breaches any representation or warranty in
any material respect (other than the representations or warranties subject to
material adverse effect on materiality limitation, which may not be breached in
any respect) or any covenant or other term or condition of any Transaction
Document, except, in the case of a breach of a covenant or other term or
condition that is curable, only if such breach remains uncured for a period of
two (2) consecutive Trading Days;

 

(xvi) a false or inaccurate certification (including a false or inaccurate
deemed certification) by the Company that either (A) the Equity Conditions are
satisfied, (B) there has been no Equity Conditions Failure, or (C) as to whether
any Triggering Event has occurred;

 

(xvii) if Michael Panosian ceases to be the chief executive officer of the
Company or Jolie Kahn ceases to be an officer of the Company and a qualified
replacement, acceptable to the Holder, in its sole discretion, is not appointed
in either case within fifteen (15) Business Days;

 

(xviii) any breach or failure in any respect by the Company or any Subsidiary to
comply with any provision of Section 14(d) of this Certificate of Designations;

 

(xix) any Material Adverse Effect (as defined in the Securities Purchase
Agreement) occurs; or

 

(xx) the VWAP of the Common Stock on any Trading Day following the Initial
Issuance Date is less than $0.10 (as adjusted for any stock dividend, stock
split, stock combination, reclassification or similar transaction relating to
the Common Stock occurring after the Initial Issuance Date).

 

(xxi) any provision of any Transaction Document shall at any time for any reason
(other than pursuant to the express terms thereof) cease to be valid and binding
on or enforceable against the parties thereto, or the validity or enforceability
thereof shall be contested, directly or indirectly, by the Company or any
Subsidiary, or a proceeding shall be commenced by the Company or any Subsidiary
or any governmental authority having jurisdiction over any of them, seeking to
establish the invalidity or unenforceability thereof or the Company or any of
its Subsidiaries shall deny in writing that it has any liability or obligation
purported to be created under one or more Transaction Documents; or

 

(xxii) any Event of Default (as defined in the Notes) occurs with respect to any
Notes.

 

12

 

 

(b) Notice of a Triggering Event; Redemption Right. Upon the occurrence of a
Triggering Event with respect to the Preferred Shares, the Company shall within
one (1) Business Day deliver written notice thereof via facsimile or electronic
mail and overnight courier (with next day delivery specified) (an “Triggering
Event Notice”) to each Holder. At any time after the earlier of a Holder’s
receipt of a Triggering Event Notice and such Holder becoming aware of a
Triggering Event [(such earlier date, the “Triggering Event Right Commencement
Date”) and ending (such ending date, the “Triggering Event Right Expiration
Date”, and each such period, an “Triggering Event Redemption Right Period”) on
the sixtieth (60th) Trading Day after the later of (x) the date such Triggering
Event is cured and (y) such Holder’s receipt of a Triggering Event Notice that
includes (I) a reasonable description of the applicable Triggering Event, (II) a
certification as to whether, in the opinion of the Company, such Triggering
Event is capable of being cured and, if applicable, a reasonable description of
any existing plans of the Company to cure such Triggering Event and (III) a
certification as to the date the Triggering Event occurred and, if cured on or
prior to the date of such Triggering Event Notice, the applicable Triggering
Event Right Expiration Date], such Holder may require the Company to redeem
(regardless of whether such Triggering Event has been cured on or prior to the
Triggering Event Right Expiration Date) all or any of the Preferred Shares by
delivering written notice thereof (the “Triggering Event Redemption Notice”) to
the Company, which Triggering Event Redemption Notice shall indicate the number
of the Preferred Shares such Holder is electing to redeem. Each of the Preferred
Shares subject to redemption by the Company pursuant to this Section 5(b) shall
be redeemed by the Company at a price equal to the greater of (i) the product of
(A) the Conversion Amount to be redeemed multiplied by (B) the Redemption
Premium and (ii) the product of (X) the Conversion Rate (with “Alternate
Conversion Price” replacing “Conversion Price” for all purposes hereunder with
respect thereto and with “Redemption Premium of the Conversion Amount” replacing
“Conversion Amount” in clause (x) of the definition of Conversion Rate above
with respect thereto) with respect to the Conversion Amount in effect at such
time as such Holder delivers a Triggering Event Redemption Notice multiplied by
(Y) the product of (1) the Redemption Premium multiplied by (2) the greatest
Closing Sale Price of the Common Stock on any Trading Day during the period
commencing on the date immediately preceding such Triggering Event and ending on
the date the Company makes the entire payment required to be made under this
Section 5(b) (the “Triggering Event Redemption Price”). Redemptions required by
this Section 5(b) shall be made in accordance with the provisions of Section 12.
To the extent redemptions required by this Section 5(b) are deemed or determined
by a court of competent jurisdiction to be prepayments of the Preferred Shares
by the Company, such redemptions shall be deemed to be voluntary prepayments.
Notwithstanding anything to the contrary in this Section 5(b), but subject to
Section 4(d), until the Triggering Event Redemption Price (together with any
Late Charges thereon) is paid in full, the Conversion Amount submitted for
redemption under this Section 5(b) (together with any Late Charges thereon) may
be converted, in whole or in part, by such Holder into Common Stock pursuant to
the terms of this Certificate of Designations. In the event of the Company’s
redemption of any of the Preferred Shares under this Section 5(b), a Holder’s
damages would be uncertain and difficult to estimate because of the parties’
inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for such Holder.
Accordingly, any redemption premium due under this Section 5(b) is intended by
the parties to be, and shall be deemed, a reasonable estimate of such Holder’s
actual loss of its investment opportunity and not as a penalty. Any redemption
upon a Triggering Event shall not constitute an election of remedies by the
applicable Holder or any other Holder, and all other rights and remedies of each
Holder shall be preserved.

 

13

 

 

(c) Mandatory Redemption upon Bankruptcy Triggering Event. Notwithstanding
anything to the contrary herein, and notwithstanding any conversion that is then
required or in process, upon any Bankruptcy Triggering Event, the Company shall
immediately redeem, in cash, each of the Preferred Shares then outstanding at a
redemption price equal to the applicable Triggering Event Redemption Price
(calculated as if such Holder shall have delivered the Triggering Event
Redemption Notice immediately prior to the occurrence of such Bankruptcy
Triggering Event), without the requirement for any notice or demand or other
action by any Holder or any other person or entity, provided that a Holder may,
in its sole discretion, waive such right to receive payment upon a Bankruptcy
Triggering Event, in whole or in part, and any such waiver shall not affect any
other rights of such Holder or any other Holder hereunder, including any other
rights in respect of such Bankruptcy Triggering Event, any right to conversion,
and any right to payment of such Triggering Event Redemption Price or any other
Redemption Price, as applicable.

 

6. Rights Upon Fundamental Transactions.

 

(a) Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless (i) the Successor Entity assumes in writing all of the
obligations of the Company under this Certificate of Designations and the other
Transaction Documents in accordance with the provisions of this Section 6(a)
pursuant to written agreements in form and substance satisfactory to the
Required Holders and approved by the Required Holders prior to such Fundamental
Transaction, including agreements to deliver to each holder of Preferred Shares
in exchange for such Preferred Shares a security of the Successor Entity
evidenced by a written instrument substantially similar in form and substance to
this Certificate of Designations, including, without limitation, having a stated
value and dividend rate equal to the stated value and dividend rate of the
Preferred Shares held by the Holders and having similar ranking to the Preferred
Shares, and satisfactory to the Required Holders and (ii) the Successor Entity
(including its Parent Entity) is a publicly traded corporation whose shares of
common stock are quoted on or listed for trading on an Eligible Market. Upon the
occurrence of any Fundamental Transaction, the Successor Entity shall succeed
to, and be substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Certificate of Designations and the other
Transaction Documents referring to the “Company” shall refer instead to the
Successor Entity), and may exercise every right and power of the Company and
shall assume all of the obligations of the Company under this Certificate of
Designations and the other Transaction Documents with the same effect as if such
Successor Entity had been named as the Company herein and therein. In addition
to the foregoing, upon consummation of a Fundamental Transaction, the Successor
Entity shall deliver to each Holder confirmation that there shall be issued upon
conversion or redemption of the Preferred Shares at any time after the
consummation of such Fundamental Transaction, in lieu of the shares of Common
Stock (or other securities, cash, assets or other property (except such items
still issuable under Sections 7 and 16, which shall continue to be receivable
thereafter)) issuable upon the conversion or redemption of the Preferred Shares
prior to such Fundamental Transaction, such shares of the publicly traded common
stock (or their equivalent) of the Successor Entity (including its Parent
Entity) which each Holder would have been entitled to receive upon the happening
of such Fundamental Transaction had all the Preferred Shares held by each Holder
been converted immediately prior to such Fundamental Transaction (without regard
to any limitations on the conversion of the Preferred Shares contained in this
Certificate of Designations), as adjusted in accordance with the provisions of
this Certificate of Designations. Notwithstanding the foregoing, such Holder may
elect, at its sole option, by delivery of written notice to the Company to waive
this Section 6(a) to permit the Fundamental Transaction without the assumption
of the Preferred Shares. The provisions of this Section 6 shall apply similarly
and equally to successive Fundamental Transactions and shall be applied without
regard to any limitations on the conversion or redemption of the Preferred
Shares.

 

14

 

 

(b) Notice of a Change of Control Redemption Right. No sooner than twenty (20)
Trading Days nor later than ten (10) Trading Days prior to the consummation of a
Change of Control (the “Change of Control Date”), but not prior to the public
announcement of such Change of Control, the Company shall deliver written notice
thereof via facsimile or electronic mail and overnight courier to each Holder (a
“Change of Control Notice”). At any time during the period beginning after a
Holder’s receipt of a Change of Control Notice or such Holder becoming aware of
a Change of Control if a Change of Control Notice is not delivered to such
Holder in accordance with the immediately preceding sentence (as applicable) and
ending on twenty (20) Trading Days after the later of (A) the date of
consummation of such Change of Control or (B) the date of receipt of such Change
of Control Notice or (C) the date of the announcement of such Change of Control,
such Holder may require the Company to redeem all or any portion of such
Holder’s Preferred Shares by delivering written notice thereof (“Change of
Control Redemption Notice”) to the Company, which Change of Control Redemption
Notice shall indicate the number of Preferred Shares such Holder is electing to
have the Company redeem. Each Preferred Share subject to redemption pursuant to
this Section 6(b) shall be redeemed by the Company in cash at a price equal to
the greatest of (i) the product of (w) the Change of Control Redemption Premium
multiplied by (y) the Conversion Amount of the Preferred Shares being redeemed,
(ii) the product of (x) the Change of Control Redemption Premium multiplied by
(y) the product of (A) the Conversion Amount of the Preferred Shares being
redeemed multiplied by (B) the quotient determined by dividing (I) the greatest
Closing Sale Price of the shares of Common Stock during the period beginning on
the date immediately preceding the earlier to occur of (1) the consummation of
the applicable Change of Control and (2) the public announcement of such Change
of Control and ending on the date such Holder delivers the Change of Control
Redemption Notice by (II) the Conversion Price then in effect and (iii) the
product of (y) the Change of Control Redemption Premium multiplied by (z) the
product of (A) the Conversion Amount of the Preferred Shares being redeemed
multiplied by (B) the quotient of (I) the aggregate cash consideration and the
aggregate cash value of any non-cash consideration per share of Common Stock to
be paid to such holders of the shares of Common Stock upon consummation of such
Change of Control (any such non-cash consideration constituting publicly-traded
securities shall be valued at the highest of the Closing Sale Price of such
securities as of the Trading Day immediately prior to the consummation of such
Change of Control, the Closing Sale Price of such securities on the Trading Day
immediately following the public announcement of such proposed Change of Control
and the Closing Sale Price of such securities on the Trading Day immediately
prior to the public announcement of such proposed Change of Control) divided by
(II) the Conversion Price then in effect (the “Change of Control Redemption
Price”). Redemptions required by this Section 6(b) shall have priority to
payments to all other shareholders of the Company in connection with such Change
of Control. To the extent redemptions required by this Section 6(b) are deemed
or determined by a court of competent jurisdiction to be prepayments of the
Preferred Shares by the Company, such redemptions shall be deemed to be
voluntary prepayments. Notwithstanding anything to the contrary in this Section
6(b), but subject to Section 4(d), until the applicable Change of Control
Redemption Price (together with any Late Charges thereon) is paid in full to the
applicable Holder, the Preferred Shares submitted by such Holder for redemption
under this Section 6(b) may be converted, in whole or in part, by such Holder
into Common Stock pursuant to Section 4(c) or in the event the Conversion Date
is after the consummation of such Change of Control, stock or equity interests
of the Successor Entity substantially equivalent to the Company’s shares of
Common Stock pursuant to Section 4(c). In the event of the Company’s redemption
of any of the Preferred Shares under this Section 6(b), such Holder’s damages
would be uncertain and difficult to estimate because of the parties’ inability
to predict future interest rates and the uncertainty of the availability of a
suitable substitute investment opportunity for a Holder. Accordingly, any
redemption premium due under this Section 6(b) is intended by the parties to be,
and shall be deemed, a reasonable estimate of such Holder’s actual loss of its
investment opportunity and not as a penalty. The Company shall make payment of
the applicable Change of Control Redemption Price concurrently with the
consummation of such Change of Control if a Change of Control Redemption Notice
is received prior to the consummation of such Change of Control and within two
(2) Trading Days after the Company’s receipt of such notice otherwise (the
“Change of Control Redemption Date”). Redemptions required by this Section 6
shall be made in accordance with the provisions of Section 12.

 

15

 

 

7. Rights Upon Issuance of Purchase Rights and Other Corporate Events.

 

(a) Purchase Rights. In addition to any adjustments pursuant to Section 8 and
Section 16 below, if at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to all or substantially all of the record
holders of any class of Common Stock (the “Purchase Rights”), then each Holder
will be entitled to acquire, upon the terms applicable to such Purchase Rights,
the aggregate Purchase Rights which such Holder could have acquired if such
Holder had held the number of shares of Common Stock acquirable upon complete
conversion of all the Preferred Shares (without taking into account any
limitations or restrictions on the convertibility of the Preferred Shares and
assuming for such purpose that all the Preferred Shares were converted at the
Alternate Conversion Price as of the applicable record date) held by such Holder
immediately prior to the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
grant, issue or sale of such Purchase Rights, provided, however, to the extent
that such Holder’s right to participate in any such Purchase Right would result
in such Holder and the other Attribution Parties exceeding the Maximum
Percentage, then such Holder shall not be entitled to participate in such
Purchase Right to such extent of the Maximum Percentage (and shall not be
entitled to beneficial ownership of such shares of Common Stock as a result of
such Purchase Right (and beneficial ownership) to such extent of any such
excess) and such Purchase Right to such extent shall be held in abeyance (and,
if such Purchase Right has an expiration date, maturity date or other similar
provision, such term shall be extended by such number of days held in abeyance,
if applicable) for the benefit of such Holder until such time or times, if ever,
as its right thereto would not result in such Holder and the other Attribution
Parties exceeding the Maximum Percentage, at which time or times such Holder
shall be granted such right (and any Purchase Right granted, issued or sold on
such initial Purchase Right or on any subsequent Purchase Right held similarly
in abeyance (and, if such Purchase Right has an expiration date, maturity date
or other similar provision, such term shall be extended by such number of days
held in abeyance, if applicable)) to the same extent as if there had been no
such limitation.

 

(b) Other Corporate Events. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
ensure that each Holder will thereafter have the right, at such Holder’s option,
to receive upon a conversion of all the Preferred Shares held by such Holder (i)
in addition to the shares of Common Stock receivable upon such conversion, such
securities or other assets to which such Holder would have been entitled with
respect to such shares of Common Stock had such shares of Common Stock been held
by such Holder upon the consummation of such Corporate Event (without taking
into account any limitations or restrictions on the convertibility of the
Preferred Shares set forth in this Certificate of Designations) or (ii) in lieu
of the shares of Common Stock otherwise receivable upon such conversion, such
securities or other assets received by the holders of shares of Common Stock in
connection with the consummation of such Corporate Event in such amounts as such
Holder would have been entitled to receive had the Preferred Shares held by such
Holder initially been issued with conversion rights for the form of such
consideration (as opposed to shares of Common Stock) at a conversion rate for
such consideration commensurate with the Conversion Rate. Provision made
pursuant the preceding sentence shall be in a form and substance satisfactory to
the Required Holders. The provisions of this Section 7 shall apply similarly and
equally to successive Corporate Events and shall be applied without regard to
any limitations on the conversion or redemption of the Preferred Shares set
forth in this Certificate of Designations.

 

16

 

 

8. Rights Upon Issuance of Other Securities.

 

(a) Adjustment of Conversion Price upon Issuance of Common Stock. If and
whenever on or after the Subscription Date the Company grants, issues or sells
(or enter into any agreement to grant, issue or sell), or in accordance with
this Section 8(a) is deemed to have issued or sold, any shares of Common Stock
(including the issuance or sale of shares of Common Stock owned or held by or
for the account of the Company, but excluding any Excluded Securities issued or
sold or deemed to have been issued or sold) for a consideration per share (the
“New Issuance Price”) less than a price equal to the Conversion Price in effect
immediately prior to such issuance or sale or deemed issuance or sale (such
Conversion Price then in effect is referred to herein as the “Applicable Price”)
(the foregoing a “Dilutive Issuance”), then, immediately after such Dilutive
Issuance, the Conversion Price then in effect shall be reduced to an amount
equal to the New Issuance Price. For all purposes of the foregoing (including,
without limitation, determining the adjusted Conversion Price and the New
Issuance Price under this Section 8(a)), the following shall be applicable:

 

(i) Issuance of Options. If the Company in any manner grants, issues or sells
(or enters into any agreement to grant, issue or sell) any Options and the
lowest price per share for which one share of Common Stock is at any time
issuable upon the exercise of any such Option or upon conversion, exercise or
exchange of any Convertible Securities issuable upon exercise of any such Option
or otherwise pursuant to the terms thereof is less than the Applicable Price,
then such share of Common Stock shall be deemed to be outstanding and to have
been issued and sold by the Company at the time of the granting or sale of such
Option for such price per share. For purposes of this Section 8(a)(i), the
“lowest price per share for which one share of Common Stock is at any time
issuable upon the exercise of any such Option or upon conversion, exercise or
exchange of any Convertible Securities issuable upon exercise of any such Option
or otherwise pursuant to the terms thereof” shall be equal to (1) the lower of
(x) the sum of the lowest amounts of consideration (if any) received or
receivable by the Company with respect to any one share of Common Stock upon the
granting, issuance or sale of such Option, upon exercise of such Option and upon
conversion, exercise or exchange of any Convertible Security issuable upon
exercise of such Option or otherwise pursuant to the terms thereof and (y) the
lowest exercise price set forth in such Option for which one share of Common
Stock is issuable (or may become issuable assuming all possible market
conditions) upon the exercise of any such Options or upon conversion, exercise
or exchange of any Convertible Securities issuable upon exercise of any such
Option or otherwise pursuant to the terms thereof minus (2) the sum of all
amounts paid or payable to the holder of such Option (or any other Person) with
respect to nay one share of Common Stock upon the granting, issuance or sale of
such Option, upon exercise of such Option and upon conversion, exercise or
exchange of any Convertible Security issuable upon exercise of such Option or
otherwise pursuant to the terms thereof plus the value of any other
consideration consisting of cash, debt forgiveness, assets or any other property
received or receivable by, or benefit conferred on, the holder of such Option
(or any other Person). Except as contemplated below, no further adjustment of
the Conversion Price shall be made upon the actual issuance of such shares of
Common Stock or of such Convertible Securities upon the exercise of such Options
or otherwise pursuant to the terms thereof or upon the actual issuance of such
shares of Common Stock upon conversion, exercise or exchange of such Convertible
Securities.

 

17

 

 

(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells (or enters in to any agreement to issue or sell) any Convertible
Securities and the lowest price per share for which one share of Common Stock is
at any time issuable (or may become issuable assuming all possible market
conditions) upon the conversion, exercise or exchange thereof or otherwise
pursuant to the terms thereof is less than the Applicable Price, then such share
of Common Stock shall be deemed to be outstanding and to have been issued and
sold by the Company at the time of the issuance or sale of such Convertible
Securities for such price per share. For purposes of this Section 8(a)(ii), the
“lowest price per share for which one share of Common Stock is at any time
issuable (or may become issuable assuming all possible market conditions) upon
the conversion, exercise or exchange thereof or otherwise pursuant to the terms
thereof” shall be equal to (1) the lower of (x) the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to one
share of Common Stock upon the issuance or sale of the Convertible Security and
upon conversion, exercise or exchange of such Convertible Security or otherwise
pursuant to the terms thereof and (y) the lowest conversion price set forth in
such Convertible Security for which one share of Common Stock is issuable (or
may become issuable assuming all possible market conditions) upon conversion,
exercise or exchange thereof or otherwise pursuant to the terms thereof minus
(2) the sum of all amounts paid or payable to the holder of such Convertible
Security (or any other Person) with respect to any one share of Common Stock
upon the issuance or sale of such Convertible Security plus the value of any
other consideration received or receivable consisting of cash, debt forgiveness,
assets or other property by, or benefit conferred on, the holder of such
Convertible Security (or any other Person). Except as contemplated below, no
further adjustment of the Conversion Price shall be made upon the actual
issuance of such shares of Common Stock upon conversion, exercise or exchange of
such Convertible Securities or otherwise pursuant to the terms thereof, and if
any such issuance or sale of such Convertible Securities is made upon exercise
of any Options for which adjustment of the Conversion Price has been or is to be
made pursuant to other provisions of this Section 8(a), except as contemplated
below, no further adjustment of the Conversion Price shall be made by reason of
such issuance or sale.

 

(iii) Change in Option Price or Rate of Conversion. If the purchase or exercise
price provided for in any Options, the additional consideration, if any, payable
upon the issue, conversion, exercise or exchange of any Convertible Securities,
or the rate at which any Convertible Securities are convertible into or
exercisable or exchangeable for shares of Common Stock increases or decreases at
any time (other than proportional changes in conversion or exercise prices, as
applicable, in connection with an event referred to in Section 8(b) below), the
Conversion Price in effect at the time of such increase or decrease shall be
adjusted to the Conversion Price which would have been in effect at such time
had such Options or Convertible Securities provided for such increased or
decreased purchase price, additional consideration or increased or decreased
conversion rate (as the case may be) at the time initially granted, issued or
sold. For purposes of this Section 8(a)(iii), if the terms of any Option or
Convertible Security that was outstanding as of the Subscription Date are
increased or decreased in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the shares of Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such increase or decrease. No
adjustment pursuant to this Section 8(a) shall be made if such adjustment would
result in an increase of the Conversion Price then in effect.

 

18

 

 

(iv) Calculation of Consideration Received. If any Option and/or Convertible
Security and/or Adjustment Right is issued in connection with the issuance or
sale or deemed issuance or sale of any other securities of the Company (as
determined by the Required Holders, the “Primary Security”, and such Option
and/or Convertible Security and/or Adjustment Right, each a e “Secondary
Security” and each applicable Secondary Security, together with the Primary
Security, each a “Unit”), together comprising one integrated transaction, the
aggregate consideration per share of Common Stock with respect to such Primary
Security shall be deemed to be the lower of (x) the purchase price of such Unit,
(y) if such Primary Security is an Option and/or Convertible Security, the
lowest price per share for which one share of Common Stock is at any time
issuable upon the exercise or conversion of the Primary Security in accordance
with Section 8(a)(i) or 8(a)(ii) above and (z) the lowest VWAP of the shares of
Common Stock on any Trading Day during the five (5) Trading Day period (the
“Adjustment Period”) immediately following the public announcement of such
Dilutive Issuance (for the avoidance of doubt, if such public announcement is
released prior to the opening of the Principal Market on a Trading Day, such
Trading Day shall be the first Trading Day in such five Trading Day period and
if this Note is converted, on any given Conversion Date during any such
Adjustment Period, solely with respect to such portion of this Note converted on
such applicable Conversion Date, such applicable Adjustment Period shall be
deemed to have ended on, and included, the Trading Day immediately prior to such
Conversion Date). If any shares of Common Stock, Options or Convertible
Securities are issued or sold or deemed to have been issued or sold for cash,
the consideration received therefor will be deemed to be the net amount of
consideration received by the Company therefor. If any shares of Common Stock,
Options or Convertible Securities are issued or sold for a consideration other
than cash, the amount of such consideration received by the Company, will be the
fair value of such consideration, except where such consideration consists of
publicly traded securities, in which case the amount of consideration received
by the Company for such securities will be the arithmetic average of the VWAPs
of such security for each of the five (5) Trading Days immediately preceding the
date of receipt. If any shares of Common Stock, Options or Convertible
Securities are issued to the owners of the non-surviving entity in connection
with any merger in which the Company is the surviving entity, the amount of
consideration therefor, will be deemed to be the fair value of such portion of
the net assets and business of the non-surviving entity as is attributable to
such shares of Common Stock, Options or Convertible Securities (as the case may
be). The fair value of any consideration other than cash or publicly traded
securities will be determined jointly by the Company and the Required Holders.
If such parties are unable to reach agreement within ten (10) days after the
occurrence of an event requiring valuation (the “Valuation Event”), the fair
value of such consideration will be determined within five (5) Trading Days
after the tenth (10th) day following such Valuation Event by an independent,
reputable appraiser jointly selected by the Company and the Required Holders.
The determination of such appraiser shall be final and binding upon all parties
absent manifest error and the fees and expenses of such appraiser shall be borne
by the Company.

 

19

 

 

(v) Record Date. If the Company takes a record of the holders of shares of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issuance or sale of the shares of Common Stock deemed to have been issued
or sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase (as the case may be).

 

(b) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. Without limiting any provision of Section 6 or Section 8(a), if the
Company at any time on or after the Subscription Date subdivides (by any stock
split, stock dividend, stock combination, recapitalization or other similar
transaction) one or more classes of its outstanding shares of Common Stock into
a greater number of shares, the Conversion Price in effect immediately prior to
such subdivision will be proportionately reduced. Without limiting any provision
of Section 6 or Section 8(a), if the Company at any time on or after the
Subscription Date combines (by any stock split, stock dividend, stock
combination, recapitalization or other similar transaction) one or more classes
of its outstanding shares of Common Stock into a smaller number of shares, the
Conversion Price in effect immediately prior to such combination will be
proportionately increased. Any adjustment pursuant to this Section 8(b) shall
become effective immediately after the effective date of such subdivision or
combination. If any event requiring an adjustment under this Section 8(b) occurs
during the period that a Conversion Price is calculated hereunder, then the
calculation of such Conversion Price shall be adjusted appropriately to reflect
such event.

 

20

 

 

(c) Holder’s Right of Adjusted Conversion Price. In addition to and not in
limitation of the other provisions of this Section 8(b), if the Company in any
manner issues or sells or enters into (whether initially or pursuant to any
subsequent amendment thereof) any agreement to issue or sell, any Common Stock,
Options or Convertible Securities (any such securities, “Variable Price
Securities”) after the Subscription Date that are issuable pursuant to such
agreement or convertible into or exchangeable or exercisable for shares of
Common Stock at a price which varies or may vary with the market price of the
shares of Common Stock, including by way of one or more reset(s) to a fixed
price, but exclusive of such formulations reflecting customary anti-dilution
provisions (such as share splits, share combinations, share dividends and
similar transactions) (each of the formulations for such variable price being
herein referred to as, the “Variable Price”), the Company shall provide written
notice thereof via facsimile or electronic mail and overnight courier to each
Holder on the date of such agreement and/or the issuance of such shares of
Common Stock, Convertible Securities or Options, as applicable. From and after
the date the Company enters into such agreement or issues any such Variable
Price Securities, each Holder shall have the right, but not the obligation, in
its sole discretion to substitute the Variable Price for the Conversion Price
upon conversion of the Preferred Shares by designating in the Conversion Notice
delivered upon any conversion of Preferred Shares that solely for purposes of
such conversion such Holder is relying on the Variable Price rather than the
Conversion Price then in effect. A Holder’s election to rely on a Variable Price
for a particular conversion of Preferred Shares shall not obligate such Holder
to rely on a Variable Price for any future conversions of Preferred Shares.

 

(d) Stock Combination Event Adjustments. If at any time and from time to time on
or after the Subscription Date there occurs any stock split, stock dividend,
stock combination recapitalization or other similar transaction involving the
Common Stock (each, a “Stock Combination Event”, and such date thereof, the
“Stock Combination Event Date”) and the Event Market Price is less than the
Conversion Price then in effect (after giving effect to the adjustment in
Section 8(b) above), then on the sixteenth (16th) Trading Day immediately
following such Stock Combination Event Date, the Conversion Price then in effect
on such sixteenth (16th) Trading Day (after giving effect to the adjustment in
Section 88(b) above) shall be reduced (but in no event increased) to the Event
Market Price. For the avoidance of doubt, if the adjustment in the immediately
preceding sentence would otherwise result in an increase in the Conversion Price
hereunder, no adjustment shall be made.

 

(e) Other Events. In the event that the Company (or any Subsidiary) shall take
any action to which the provisions hereof are not strictly applicable, or, if
applicable, would not operate to protect any Holder from dilution or if any
event occurs of the type contemplated by the provisions of this Section 8 but
not expressly provided for by such provisions (including, without limitation,
the granting of stock appreciation rights, phantom stock rights or other rights
with equity features), then the Board shall in good faith determine and
implement an appropriate adjustment in the Conversion Price so as to protect the
rights of such Holder, provided that no such adjustment pursuant to this Section
8(b) will increase the Conversion Price as otherwise determined pursuant to this
Section 8, provided further that if such Holder does not accept such adjustments
as appropriately protecting its interests hereunder against such dilution, then
the Board and such Holder shall agree, in good faith, upon an independent
investment bank of nationally recognized standing to make such appropriate
adjustments, whose determination shall be final and binding absent manifest
error and whose fees and expenses shall be borne by the Company.

 

21

 

 

(f) Calculations. All calculations under this Section 8 shall be made by
rounding to the nearest cent or the nearest 1/100th of a share, as applicable.
The number of shares of Common Stock outstanding at any given time shall not
include shares owned or held by or for the account of the Company, and the
disposition of any such shares shall be considered an issue or sale of Common
Stock.

 

(g) Voluntary Adjustment by Company. Subject to the rules and regulations of the
Principal Market, the Company may at any time any Preferred Shares remain
outstanding, with the prior written consent of the Required Holders, reduce the
then current Conversion Price to any amount and for any period of time deemed
appropriate by the Board.

 

9. Redemption at the Company’s Election; Subsequent Placement Event Redemptions.

 

(a) Company Optional Redemption. At any time after the later of (x) thirty (30)
calendar days after the Applicable Date (as defined in the Securities Purchase
Agreement) and (y) the date no Equity Conditions Failure exists, the Company
shall have the right to redeem all, but not less than all, of the Preferred
Shares then outstanding (the “Company Optional Redemption Amount”) on the
Company Optional Redemption Date (each as defined below) (a “Company Optional
Redemption”). The Preferred Shares subject to redemption pursuant to this
Section 9(a) shall be redeemed by the Company in cash at a price (the “Company
Optional Redemption Price”) equal to 125% of the greater of (i) the Conversion
Amount being redeemed as of the Company Optional Redemption Date and (ii) the
product of (1) the Conversion Rate (with “Alternate Conversion Price” replacing
“Conversion Price” for all purposes with respect thereto) with respect to the
Conversion Amount being redeemed as of the Company Optional Redemption Date
multiplied by (2) the greatest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date immediately preceding such
Company Optional Redemption Notice Date and ending on the Trading Day
immediately prior to the date the Company makes the entire payment required to
be made under this Section 9(a). The Company may exercise its right to require
redemption under this Section 9(a) by delivering a written notice thereof by
facsimile or electronic mail and overnight courier to all, but not less than
all, of the Holders (the “Company Optional Redemption Notice” and the date all
of the Holders received such notice is referred to as the “Company Optional
Redemption Notice Date”). The Company may deliver only one Company Optional
Redemption Notice hereunder and such Company Optional Redemption Notice shall be
irrevocable. The Company Optional Redemption Notice shall (x) state the date on
which the Company Optional Redemption shall occur (the “Company Optional
Redemption Date”) which date shall not be less than ninety (90) Trading Days nor
more than one hundred and fifty (150) Trading Days following the Company
Optional Redemption Notice Date, (y) certify that there has been no Equity
Conditions Failure and (z) state the aggregate Conversion Amount of the
Preferred Shares which is being redeemed in such Company Optional Redemption
from such Holder and all of the other Holders of the Preferred Shares pursuant
to this Section 9(a) on the Company Optional Redemption Date. Notwithstanding
anything herein to the contrary, (i) if no Equity Conditions Failure has
occurred as of the Company Optional Redemption Notice Date but an Equity
Conditions Failure occurs at any time prior to the Company Optional Redemption
Date, (A) the Company shall provide each Holder a subsequent notice to that
effect and (B) unless such Holder waives the Equity Conditions Failure, the
Company Optional Redemption with respect to such Holder shall be cancelled and
the applicable Company Optional Redemption Notice shall be null and void and
(ii) at any time prior to the date the Company Optional Redemption Price is
paid, in full, the Company Optional Redemption Amount may be converted, in whole
or in part, by any Holder into shares of Common Stock pursuant to Section 4. All
Conversion Amounts converted by a Holder after the Company Optional Redemption
Notice Date shall reduce the Company Optional Redemption Amount of the Preferred
Shares of such Holder required to be redeemed on the Company Optional Redemption
Date. Redemptions made pursuant to this Section 9(a) shall be made in accordance
with Section 12. In the event of the Company’s redemption of any of the
Preferred Shares under this Section 9, a Holder’s damages would be uncertain and
difficult to estimate because of the parties’ inability to predict future
interest rates and the uncertainty of the availability of a suitable substitute
investment opportunity for such Holder. Accordingly, any redemption premium due
under this Section 9 is intended by the parties to be, and shall be deemed, a
reasonable estimate of such Holder’s actual loss of its investment opportunity
and not as a penalty. For the avoidance of doubt, the Company shall have no
right to effect a Company Optional Redemption if any Triggering Event has
occurred and continuing, but any Triggering Event shall have no effect upon any
Holder’s right to convert Preferred Shares in its discretion.

 

22

 

 

(a) Subsequent Placement Event Redemption. At any time from and after the
occurrence of a Subsequent Placement Event, any Holder may require the Company
to redeem (a “Subsequent Placement Event Redemption”) up to the lesser of (i)
the aggregate number of Preferred Shares held by such Holder and (ii) such
Holder’s Subsequent Placement Event Redemption Number of the Preferred Shares
held by such Holder, as applicable, at a purchase price equal to 125% of the
Conversion Amount of such Preferred Shares (the “Subsequent Placement Event
Redemption Price”) by delivery of written notice thereof (the “Subsequent
Placement Event Redemption Notice”) to the Company. The Subsequent Placement
Event Redemption Notice shall state the date the Company is required to pay to
such Holder such Subsequent Placement Event Redemption Price (the “Subsequent
Placement Event Redemption Date”), which date shall be no earlier than the later
of (x) the time of consummation of such Subsequent Placement Event and (y) five
(5) Business Days following the date of delivery of such Subsequent Placement
Event Redemption Notice. Redemptions required by this Section 9(b) shall be made
in accordance with the provisions of Section 12. Notwithstanding anything to the
contrary in this Section 9(b), but subject to Section 4(d), until the Holder
receives the Subsequent Placement Event Redemption Price, the Subsequent
Placement Event Redemption Number may be converted, in whole or in part, by the
Holder into Common Stock pursuant to Section 4, and any such conversion shall
reduce the Subsequent Placement Event Redemption Number in the manner set forth
by the Holder in the applicable Conversion Notice. Notwithstanding the
foregoing, if the Holder is participating in a Subsequent Placement Event, upon
the written request of the Holder, the Company shall apply all, or any part, as
set forth in such written request, of any amounts that would otherwise be
payable to the Holder in such Subsequent Placement Event Redemption, on a
dollar-for-dollar basis, against the purchase price of the securities to be
purchased by the Holder in such Subsequent Placement Event.

 

10. Noncircumvention. The Company hereby covenants and agrees that the Company
will not, by amendment of its Articles of Incorporation, Bylaws (as defined in
the Securities Purchase Agreement) or through any reorganization, transfer of
assets, consolidation, merger, scheme of arrangement, dissolution, issue or sale
of securities, or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Certificate of
Designations, and will at all times in good faith carry out all the provisions
of this Certificate of Designations and take all action as may be required to
protect the rights of the Holders hereunder. Without limiting the generality of
the foregoing or any other provision of this Certificate of Designations or the
other Transaction Documents, the Company (a) shall not increase the par value of
any shares of Common Stock receivable upon the conversion of any Preferred
Shares above the Conversion Price then in effect, (b) shall take all such
actions as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and non-assessable shares of Common Stock upon the
conversion of Preferred Shares and (c) shall, so long as any Preferred Shares
are outstanding, take all action necessary to reserve and keep available out of
its authorized and unissued shares of Common Stock, solely for the purpose of
effecting the conversion of the Preferred Shares, the maximum number of shares
of Common Stock as shall from time to time be necessary to effect the conversion
of the Preferred Shares then outstanding (without regard to any limitations on
conversion contained herein). Notwithstanding anything herein to the contrary,
if after the sixty (60) calendar day anniversary of the Initial Issuance Date,
each Holder is not permitted to convert such Holder’s Preferred Shares in full
for any reason (other than pursuant to restrictions set forth in Section 4(d)(i)
hereof), the Company shall use its best efforts to promptly remedy such failure,
including, without limitation, obtaining such consents or approvals as necessary
to effect such conversion into shares of Common Stock.

 

11. Authorized Shares.

 

(a) Reservation. So long as any Preferred Shares remain outstanding, the Company
shall at all times reserve at least 200% of the number of shares of Common Stock
as shall from time to time be necessary to effect the conversion, including
without limitation, Alternate Conversions of all of the Preferred Shares then
outstanding (without regard to any limitations on conversions) (the “Required
Reserve Amount”). The Required Reserve Amount (including, without limitation,
each increase in the number of shares so reserved) shall be allocated pro rata
among the Holders based on the number of the Preferred Shares held by each
Holder on the Initial Issuance Date or increase in the number of reserved
shares, as the case may be (the “Authorized Share Allocation”). In the event
that a Holder shall sell or otherwise transfer any of such Holder’s Preferred
Shares, each transferee shall be allocated a pro rata portion of such Holder’s
Authorized Share Allocation. Any shares of Common Stock reserved and allocated
to any Person which ceases to hold any Preferred Shares shall be allocated to
the remaining Holders of Preferred Shares, pro rata based on the number of the
Preferred Shares then held by the Holders.

 

23

 

 

(b) Insufficient Authorized Shares. If, notwithstanding Section 11(a) and not in
limitation thereof, at any time while any of the Preferred Shares remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Preferred Shares at least a number of shares of
Common Stock equal to the Required Reserve Amount (an “Authorized Share
Failure”), then the Company shall immediately take all action necessary to
increase the Company’s authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for the Preferred
Shares then outstanding (or deemed outstanding pursuant to Section 11(a) above).
Without limiting the generality of the foregoing sentence, as soon as
practicable after the date of the occurrence of an Authorized Share Failure, but
in no event later than sixty (60) days after the occurrence of such Authorized
Share Failure, the Company shall hold a meeting of its shareholders for the
approval of an increase in the number of authorized shares of Common Stock. In
connection with such meeting, the Company shall provide each shareholder with a
proxy statement and shall use its best efforts to solicit its shareholders’
approval of such increase in authorized shares of Common Stock and to cause its
board of directors to recommend to the shareholders that they approve such
proposal (or, if a majority of the voting power then in effect of the capital
stock of the Company consents to such increase, in lieu of such proxy statement,
deliver to the shareholders of the Company an information statement that has
been filed with (and either approved by or not subject to comments from) the SEC
with respect thereto). In the event that the Company is prohibited from issuing
shares of Common Stock to a Holder upon any conversion due to the failure by the
Company to have sufficient shares of Common Stock available out of the
authorized but unissued shares of Common Stock (such unavailable number of
shares of Common Stock, the “Authorized Failure Shares”), in lieu of delivering
such Authorized Failure Shares to such Holder, the Company shall pay cash in
exchange for the redemption of such portion of the Conversion Amount of the
Preferred Shares convertible into such Authorized Failure Shares at a price
equal to the sum of (i) the product of (x) such number of Authorized Failure
Shares and (y) the greatest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date such Holder delivers the
applicable Conversion Notice with respect to such Authorized Failure Shares to
the Company and ending on the date of such issuance and payment under this
Section 11(a); and (ii) to the extent such Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by such Holder of Authorized Failure Shares, any brokerage commissions and
other out-of-pocket expenses, if any, of such Holder incurred in connection
therewith. Nothing contained in Section 11(a) or this Section 11(b) shall limit
any obligations of the Company under any provision of the Securities Purchase
Agreement.

 

24

 

 

12. Redemptions.

 

(a) General. If a Holder has submitted a Triggering Event Redemption Notice in
accordance with Section 5(b), the Company shall deliver the applicable
Triggering Event Redemption Price to such Holder in cash within five (5)
Business Days after the Company’s receipt of such Holder’s Triggering Event
Redemption Notice. If a Holder has submitted a Change of Control Redemption
Notice in accordance with Section 6(b), the Company shall deliver the applicable
Change of Control Redemption Price to such Holder in cash concurrently with the
consummation of such Change of Control if such notice is received prior to the
consummation of such Change of Control and within five (5) Business Days after
the Company’s receipt of such notice otherwise. The Company shall deliver the
applicable Company Optional Redemption Price to each Holder in cash on the
applicable Company Optional Redemption Date. The Company shall deliver the
applicable Subsequent Placement Event Redemption Price to each Holder in cash on
the applicable Subsequent Placement Event Redemption Date. Notwithstanding
anything herein to the contrary, in connection with any redemption hereunder at
a time a Holder is entitled to receive a cash payment under any of the other
Transaction Documents, at the option of such Holder delivered in writing to the
Company, the applicable Redemption Price hereunder shall be increased by the
amount of such cash payment owed to such Holder under such other Transaction
Document and, upon payment in full or conversion in accordance herewith, shall
satisfy the Company’s payment obligation under such other Transaction Document.
In the event of a redemption of less than all of the Preferred Shares, the
Company shall promptly cause to be issued and delivered to such Holder a new
Preferred Share Certificate (in accordance with Section 19) (or evidence of the
creation of a new Book-Entry) representing the number of Preferred Shares which
have not been redeemed. In the event that the Company does not pay the
applicable Redemption Price to a Holder within the time period required for any
reason (including, without limitation, to the extent such payment is prohibited
pursuant to the NRS), at any time thereafter and until the Company pays such
unpaid Redemption Price in full, such Holder shall have the option, in lieu of
redemption, to require the Company to promptly return to such Holder all or any
of the Preferred Shares that were submitted for redemption and for which the
applicable Redemption Price (together with any Late Charges thereon) has not
been paid. Upon the Company’s receipt of such notice, (x) the applicable
Redemption Notice shall be null and void with respect to such Preferred Shares,
(y) the Company shall immediately return the applicable Preferred Share
Certificate, or issue a new Preferred Share Certificate (in accordance with
Section 19(d)), to such Holder (unless the Preferred Shares are held in
Book-Entry form, in which case the Company shall deliver evidence to such Holder
that a Book-Entry for such Preferred Shares then exists), and in each case the
Additional Amount of such Preferred Shares shall be increased by an amount equal
to the difference between (1) the applicable Redemption Price (as the case may
be, and as adjusted pursuant to this Section 12, if applicable) minus (2) the
Stated Value portion of the Conversion Amount submitted for redemption and (z)
the Conversion Price of such Preferred Shares shall be automatically adjusted
with respect to each conversion effected thereafter by such Holder to the lowest
of (A) the Conversion Price as in effect on the date on which the applicable
Redemption Notice is voided, (B) the greater of (x) the Floor Price and (y) 75%
of the lowest Closing Bid Price of the Common Stock during the period beginning
on and including the date on which the applicable Redemption Notice is delivered
to the Company and ending on and including the date on which the applicable
Redemption Notice is voided and (C) the greater of (x) the Floor Price and (y)
75% of the quotient of (I) the sum of the five (5) lowest VWAPs of the Common
Stock during the twenty (20) consecutive Trading Day period ending and including
the applicable Conversion Date divided by (II) five (5) (it being understood and
agreed that all such determinations shall be appropriately adjusted for any
stock dividend, stock split, stock combination or other similar transaction
during such period); provided that in the event of the Conversion Floor Price
Condition, on the applicable Conversion Date in connection herewith the Company
shall also deliver to the Holder the applicable Redemption Conversion Floor
Amount in cash on the applicable Conversion Date. A Holder’s delivery of a
notice voiding a Redemption Notice and exercise of its rights following such
notice shall not affect the Company’s obligations to make any payments of Late
Charges which have accrued prior to the date of such notice with respect to the
Preferred Shares subject to such notice.

 

25

 





 

(b) Redemption by Multiple Holders. Upon the Company’s receipt of a Redemption
Notice from any Holder for redemption or repayment as a result of an event or
occurrence substantially similar to the events or occurrences described in
Section 5(b) or Section 6(b), the Company shall immediately, but no later than
one (1) Business Day of its receipt thereof, forward to each other Holder by
facsimile or electronic mail a copy of such notice. If the Company receives one
or more Redemption Notices, during the seven (7) Business Day period beginning
on and including the date which is two (2) Business Days prior to the Company’s
receipt of the initial Redemption Notice and ending on and including the date
which is two (2) Business Days after the Company’s receipt of the initial
Redemption Notice and the Company is unable to redeem all of the Conversion
Amount of such Preferred Shares designated in such initial Redemption Notice and
such other Redemption Notices received during such seven (7) Business Day
period, then the Company shall redeem a pro rata amount from each Holder based
on the Stated Value of the Preferred Shares submitted for redemption pursuant to
such Redemption Notices received by the Company during such seven (7) Business
Day period.

 

13. Voting Rights.

 

(a) Each Holder, as such, shall be entitled to the whole number of votes equal
to the number of shares of Common Stock equal to the lesser of (x) the Maximum
Percentage of the voting power of the Company and (y) the purchase price of the
Preferred Shares then held by such Holder (calculated as the portion of the
aggregate purchase price for all of the Preferred Shares attributable to the
Preferred Shares then held by such Holder); divided by $0.18, provided, however,
that such amount of votes with respect to the Series D Preferred Stock, in the
aggregate, shall not exceed 19.9% (or such greater percentage allowed by the
Principal Market without any shareholder approval requirements) of the voting
power of the Company.

 

(b) Each Holder shall be entitled to receive the same prior notice of any
shareholders’ meeting as is provided to the holders of Common Stock as well as
prior notice of all shareholder actions to be taken by legally available means
in lieu of a meeting (and copies of proxy materials, consent solicitation
statements and other information sent to shareholders in connection therewith),
all in accordance with the Bylaws and the NRS, and shall be entitled to vote or,
if applicable, provide consent, together with the holders of Common Stock as if
they were a single class of securities upon any matter submitted to a vote of
shareholders, except as otherwise expressly required by law and except as
required by the terms hereof to be submitted to a series vote of the applicable
Holders, in which case each Holder only shall vote as a separate series.

 

26

 

 

14. Covenants.

 

(a) Note Covenants. The Company shall not, and the Company shall cause each of
its Subsidiaries to not, directly or indirectly, breach any covenant in Section
14 of the Notes.

 

(b) Restricted Payments. The Company shall not, and the Company shall cause each
of its Subsidiaries to not, directly or indirectly, redeem, defease, repurchase,
repay or make any payments in respect of, by the payment of cash or cash
equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness (other than any amounts payable pursuant to this Certificate of
Designations) whether by way of payment in respect of principal of (or premium,
if any) or interest on, such Indebtedness if at the time such payment is due or
is otherwise made or, after giving effect to such payment, (i) an event
constituting a Triggering Event has occurred and is continuing or (ii) an event
that with the passage of time and without being cured would constitute a
Triggering Event has occurred and is continuing.

 

(c) Restriction on Redemption and Cash Dividends. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
redeem, repurchase or declare or pay any cash dividend or distribution on any of
its capital stock (other than as required by the Certificate of Designations).

 

(d) Restricted Issuances. The Company shall not, directly or indirectly, without
the prior written consent of the Required Holders, (i) issue any Preferred
Shares (other than as contemplated by the Securities Purchase Agreement and this
Certificate of Designations) or (ii) issue any other securities that would cause
a breach or default under this Certificate of Designations, the Notes or the
Warrants.

 

(e) Independent Investigation. At the request of any Holder either (x) at any
time when a Triggering Event has occurred and is continuing, (y) upon the
occurrence of an event that with the passage of time or giving of notice would
constitute a Triggering Event or (z) at any time such Holder reasonably believes
a Triggering Event may have occurred or be continuing, the Company shall hire an
independent, reputable investment bank selected by the Company and approved by
such Holder to investigate as to whether any breach of the Certificate of
Designations has occurred (the “Independent Investigator”). If the Independent
Investigator determines that such breach of the Certificate of Designations has
occurred, the Independent Investigator shall notify the Company of such breach
and the Company shall deliver written notice to each Holder of such breach. In
connection with such investigation, the Independent Investigator may, during
normal business hours, inspect all contracts, books, records, personnel, offices
and other facilities and properties of the Company and its Subsidiaries and, to
the extent available to the Company after the Company uses reasonable efforts to
obtain them, the records of its legal advisors and accountants (including the
accountants’ work papers) and any books of account, records, reports and other
papers not contractually required of the Company to be confidential or secret,
or subject to attorney-client or other evidentiary privilege, and the
Independent Investigator may make such copies and inspections thereof as the
Independent Investigator may reasonably request. The Company shall furnish the
Independent Investigator with such financial and operating data and other
information with respect to the business and properties of the Company as the
Independent Investigator may reasonably request. The Company shall permit the
Independent Investigator to discuss the affairs, finances and accounts of the
Company with, and to make proposals and furnish advice with respect thereto to,
the Company’s officers, directors, key employees and independent public
accountants or any of them (and by this provision the Company authorizes said
accountants to discuss with such Independent Investigator the finances and
affairs of the Company and any Subsidiaries), all at such reasonable times, upon
reasonable notice, and as often as may be reasonably requested.

 

27

 

 

15. Liquidation, Dissolution, Winding-Up. In the event of a Liquidation Event,
the Holders shall be entitled to receive in cash out of the assets of the
Company, whether from capital or from earnings available for distribution to its
shareholders (the “Liquidation Funds”), before any amount shall be paid to the
holders of any of shares of Junior Stock, but pari passu with any Parity Stock
then outstanding, an amount per Preferred Share equal to the greater of (A) 125%
of the Conversion Amount of such Preferred Share on the date of such payment and
(B) the amount per share such Holder would receive if such Holder converted such
Preferred Share into Common Stock immediately prior to the date of such payment,
provided that if the Liquidation Funds are insufficient to pay the full amount
due to the Holders and holders of shares of Parity Stock, then each Holder and
each holder of Parity Stock shall receive a percentage of the Liquidation Funds
equal to the full amount of Liquidation Funds payable to such Holder and such
holder of Parity Stock as a liquidation preference, in accordance with their
respective certificate of designations (or equivalent), as a percentage of the
full amount of Liquidation Funds payable to all holders of Preferred Shares and
all holders of shares of Parity Stock. To the extent necessary, the Company
shall cause such actions to be taken by each of its Subsidiaries so as to
enable, to the maximum extent permitted by law, the proceeds of a Liquidation
Event to be distributed to the Holders in accordance with this Section 15. All
the preferential amounts to be paid to the Holders under this Section 15 shall
be paid or set apart for payment before the payment or setting apart for payment
of any amount for, or the distribution of any Liquidation Funds of the Company
to the holders of shares of Junior Stock in connection with a Liquidation Event
as to which this Section 15 applies.

 

16. Distribution of Assets. In addition to any adjustments pursuant to Section
7(a) and Section 8, if the Company shall declare or make any dividend or other
distributions of its assets (or rights to acquire its assets) to any or all
holders of shares of Common Stock, by way of return of capital or otherwise
(including without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (the “Distributions”), then each Holder, as holders of
Preferred Shares, will be entitled to such Distributions as if such Holder had
held the number of shares of Common Stock acquirable upon complete conversion of
the Preferred Shares (without taking into account any limitations or
restrictions on the convertibility of the Preferred Shares and assuming for such
purpose that the Preferred Share was converted at the Alternate Conversion Price
as of the applicable record date) immediately prior to the date on which a
record is taken for such Distribution or, if no such record is taken, the date
as of which the record holders of Common Stock are to be determined for such
Distributions (provided, however, that to the extent that such Holder’s right to
participate in any such Distribution would result in such Holder and the other
Attribution Parties exceeding the Maximum Percentage, then such Holder shall not
be entitled to participate in such Distribution to such extent of the Maximum
Percentage (and shall not be entitled to beneficial ownership of such shares of
Common Stock as a result of such Distribution (and beneficial ownership) to such
extent of any such excess) and the portion of such Distribution shall be held in
abeyance for the benefit of such Holder until such time or times as its right
thereto would not result in such Holder and the other Attribution Parties
exceeding the Maximum Percentage, at which time or times, if any, such Holder
shall be granted such Distribution (and any Distributions declared or made on
such initial Distribution or on any subsequent Distribution held similarly in
abeyance) to the same extent as if there had been no such limitation).

 

28

 

 

17. Vote to Change the Terms of or Issue Preferred Shares. In addition to any
other rights provided by law, except where the vote or written consent of the
holders of a greater number of shares is required by law or by another provision
of the Articles of Incorporation, without first obtaining the affirmative vote
at a meeting duly called for such purpose or the written consent without a
meeting of the Required Holders, voting together as a single class, the Company
shall not: (a) amend or repeal any provision of, or add any provision to, its
Articles of Incorporation or bylaws, or file any certificate of designations or
articles of amendment of any series of shares of preferred stock, if such action
would adversely alter or change in any respect the preferences, rights,
privileges or powers, or restrictions provided for the benefit of the Preferred
Shares hereunder, regardless of whether any such action shall be by means of
amendment to the Articles of Incorporation or by merger, consolidation or
otherwise; (b) increase or decrease (other than by conversion) the authorized
number of Preferred Shares; (c) without limiting any provision of Section 2,
create or authorize (by reclassification or otherwise) any new class or series
of Senior Preferred Stock or Parity Stock; (d) purchase, repurchase or redeem
any shares of Junior Stock (other than pursuant to the terms of the Company’s
equity incentive plans and options and other equity awards granted under such
plans (that have in good faith been approved by the Board)); (e) without
limiting any provision of Section 2, pay dividends or make any other
distribution on any shares of any Junior Stock; (f) issue any Preferred Shares
other than as contemplated hereby or pursuant to the Securities Purchase
Agreement; or (g) without limiting any provision of Section 9, whether or not
prohibited by the terms of the Preferred Shares, circumvent a right of the
Preferred Shares hereunder.

 

18. Transfer of Preferred Shares. A Holder may transfer some or all of its
Preferred Shares without the consent of the Company.

 

19. Reissuance of Preferred Share Certificates and Book Entries.

 

(a) Transfer. If any Preferred Shares are to be transferred, the applicable
Holder shall surrender the applicable Preferred Share Certificate to the Company
(or, if the Preferred Shares are held in Book-Entry form, a written instruction
letter to the Company), whereupon the Company will forthwith issue and deliver
upon the order of such Holder a new Preferred Share Certificate (in accordance
with Section 19(d)) (or evidence of the transfer of such Book-Entry), registered
as such Holder may request, representing the outstanding number of Preferred
Shares being transferred by such Holder and, if less than the entire outstanding
number of Preferred Shares is being transferred, a new Preferred Share
Certificate (in accordance with Section 19(d)) to such Holder representing the
outstanding number of Preferred Shares not being transferred (or evidence of
such remaining Preferred Shares in a Book-Entry for such Holder). Such Holder
and any assignee, by acceptance of the Preferred Share Certificate or evidence
of Book-Entry issuance, as applicable, acknowledge and agree that, by reason of
the provisions of Section 4(c)(i) following conversion or redemption of any of
the Preferred Shares, the outstanding number of Preferred Shares represented by
the Preferred Shares may be less than the number of Preferred Shares stated on
the face of the Preferred Shares.

 

29

 

 

(b) Lost, Stolen or Mutilated Preferred Share Certificate. Upon receipt by the
Company of evidence reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of a Preferred Share Certificate (as to which a
written certification and the indemnification contemplated below shall suffice
as such evidence), and, in the case of loss, theft or destruction, of any
indemnification undertaking by the applicable Holder to the Company in customary
and reasonable form and, in the case of mutilation, upon surrender and
cancellation of such Preferred Share Certificate, the Company shall execute and
deliver to such Holder a new Preferred Share Certificate (in accordance with
Section 19(d)) representing the applicable outstanding number of Preferred
Shares.

 

(c) Preferred Share Certificate and Book-Entries Exchangeable for Different
Denominations and Forms. Each Preferred Share Certificate is exchangeable, upon
the surrender hereof by the applicable Holder at the principal office of the
Company, for a new Preferred Share Certificate or Preferred Share Certificate(s)
or new Book-Entry (in accordance with Section 19(d)) representing, in the
aggregate, the outstanding number of the Preferred Shares in the original
Preferred Share Certificate, and each such new Preferred Share Certificate
and/or new Book-Entry, as applicable, will represent such portion of such
outstanding number of Preferred Shares from the original Preferred Share
Certificate as is designated in writing by such Holder at the time of such
surrender. Each Book-Entry may be exchanged into one or more new Preferred Share
Certificates or split by the applicable Holder by delivery of a written notice
to the Company into two or more new Book-Entries (in accordance with Section
19(d)) representing, in the aggregate, the outstanding number of the Preferred
Shares in the original Book-Entry, and each such new Book-Entry and/or new
Preferred Share Certificate, as applicable, will represent such portion of such
outstanding number of Preferred Shares from the original Book-Entry as is
designated in writing by such Holder at the time of such surrender.

 

(d) Issuance of New Preferred Share Certificate or Book-Entry. Whenever the
Company is required to issue a new Preferred Share Certificate or a new
Book-Entry pursuant to the terms of this Certificate of Designations, such new
Preferred Share Certificate or new Book-Entry (i) shall represent, as indicated
on the face of such Preferred Share Certificate or in such Book-Entry, as
applicable, the number of Preferred Shares remaining outstanding (or in the case
of a new Preferred Share Certificate or new Book-Entry being issued pursuant to
Section 19(a) or Section 19(c), the number of Preferred Shares designated by
such Holder) which, when added to the number of Preferred Shares represented by
the other new Preferred Share Certificates or other new Book-Entry, as
applicable, issued in connection with such issuance, does not exceed the number
of Preferred Shares remaining outstanding under the original Preferred Share
Certificate or original Book-Entry, as applicable, immediately prior to such
issuance of new Preferred Share Certificate or new Book-Entry, as applicable,
and (ii) shall have an issuance date, as indicated on the face of such new
Preferred Share Certificate or in such new Book-Entry, as applicable, which is
the same as the issuance date of the original Preferred Share Certificate or in
such original Book-Entry, as applicable.

 

30

 

 

20. Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Certificate of Designations shall be
cumulative and in addition to all other remedies available under this
Certificate of Designations and any of the other Transaction Documents, at law
or in equity (including a decree of specific performance and/or other injunctive
relief), and nothing herein shall limit any Holder’s right to pursue actual and
consequential damages for any failure by the Company to comply with the terms of
this Certificate of Designations. The Company covenants to each Holder that
there shall be no characterization concerning this instrument other than as
expressly provided herein. Amounts set forth or provided for herein with respect
to payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by a Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). No failure on the part of a Holder to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise by such Holder of any right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. In addition, the exercise of any right or
remedy of any Holder at law or equity or under Preferred Shares or any of the
documents shall not be deemed to be an election of such Holder’s rights or
remedies under such documents or at law or equity. The Company acknowledges that
a breach by it of its obligations hereunder will cause irreparable harm to the
Holders and that the remedy at law for any such breach may be inadequate. The
Company therefore agrees that, in the event of any such breach or threatened
breach, each Holder shall be entitled, in addition to all other available
remedies, to specific performance and/or temporary, preliminary and permanent
injunctive or other equitable relief from any court of competent jurisdiction in
any such case without the necessity of proving actual damages and without
posting a bond or other security. The Company shall provide all information and
documentation to a Holder that is requested by such Holder to enable such Holder
to confirm the Company’s compliance with the terms and conditions of this
Certificate of Designations.

 

21. Payment of Collection, Enforcement and Other Costs. If (a) any Preferred
Shares are placed in the hands of an attorney for collection or enforcement or
is collected or enforced through any legal proceeding or a Holder otherwise
takes action to collect amounts due under this Certificate of Designations with
respect to the Preferred Shares or to enforce the provisions of this Certificate
of Designations or (b) there occurs any bankruptcy, reorganization, receivership
of the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Certificate of Designations, then the Company shall
pay the costs incurred by such Holder for such collection, enforcement or action
or in connection with such bankruptcy, reorganization, receivership or other
proceeding, including, without limitation, attorneys’ fees and disbursements.
The Company expressly acknowledges and agrees that no amounts due under this
Certificate of Designations with respect to any Preferred Shares shall be
affected, or limited, by the fact that the purchase price paid for each
Preferred Share was less than the original Stated Value thereof.

 

22. Construction; Headings. This Certificate of Designations shall be deemed to
be jointly drafted by the Company and the Holders and shall not be construed
against any such Person as the drafter hereof. The headings of this Certificate
of Designations are for convenience of reference and shall not form part of, or
affect the interpretation of, this Certificate of Designations. Unless the
context clearly indicates otherwise, each pronoun herein shall be deemed to
include the masculine, feminine, neuter, singular and plural forms thereof. The
terms “including,” “includes,” “include” and words of like import shall be
construed broadly as if followed by the words “without limitation.” The terms
“herein,” “hereunder,” “hereof” and words of like import refer to this entire
Certificate of Designations instead of just the provision in which they are
found. Unless expressly indicated otherwise, all section references are to
sections of this Certificate of Designations. Terms used in this Certificate of
Designations and not otherwise defined herein, but defined in the other
Transaction Documents, shall have the meanings ascribed to such terms on the
Initial Issuance Date in such other Transaction Documents unless otherwise
consented to in writing by the Required Holders.

 

31

 

 

23. Failure or Indulgence Not Waiver. No failure or delay on the part of a
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party. This
Certificate of Designations shall be deemed to be jointly drafted by the Company
and all Holders and shall not be construed against any Person as the drafter
hereof. Notwithstanding the foregoing, nothing contained in this Section 23
shall permit any waiver of any provision of Section 4(d).

 

24. Dispute Resolution.

 

(a) Submission to Dispute Resolution.

 

(i) In the case of a dispute relating to a Closing Bid Price, a Closing Sale
Price, a Conversion Price, an Alternate Conversion Price, an Alternate
Conversion Floor Price Amount, a Redemption Conversion Floor Price Amount, a
VWAP or a fair market value or the arithmetic calculation of a Conversion Rate,
or the applicable Redemption Price (as the case may be) (including, without
limitation, a dispute relating to the determination of any of the foregoing),
the Company or the applicable Holder (as the case may be) shall submit the
dispute to the other party via facsimile or electronic mail (A) if by the
Company, within two (2) Business Days after the occurrence of the circumstances
giving rise to such dispute or (B) if by such Holder at any time after such
Holder learned of the circumstances giving rise to such dispute. If such Holder
and the Company are unable to promptly resolve such dispute relating to such
Closing Bid Price, such Closing Sale Price, such Conversion Price, such
Alternate Conversion Price, such Alternate Conversion Floor Price Amount, such
Redemption Conversion Floor Price Amount, such VWAP or such fair market value,
or the arithmetic calculation of such Conversion Rate or such applicable
Redemption Price (as the case may be), at any time after the second (2nd)
Business Day following such initial notice by the Company or such Holder (as the
case may be) of such dispute to the Company or such Holder (as the case may be),
then such Holder may, at its sole option, select an independent, reputable
investment bank to resolve such dispute.

 

32

 

 

(ii) Such Holder and the Company shall each deliver to such investment bank (A)
a copy of the initial dispute submission so delivered in accordance with the
first sentence of this Section 24 and (B) written documentation supporting its
position with respect to such dispute, in each case, no later than 5:00 p.m.
(New York time) by the fifth (5th) Business Day immediately following the date
on which such Holder selected such investment bank (the “Dispute Submission
Deadline”) (the documents referred to in the immediately preceding clauses (A)
and (B) are collectively referred to herein as the “Required Dispute
Documentation”) (it being understood and agreed that if either such Holder or
the Company fails to so deliver all of the Required Dispute Documentation by the
Dispute Submission Deadline, then the party who fails to so submit all of the
Required Dispute Documentation shall no longer be entitled to (and hereby waives
its right to) deliver or submit any written documentation or other support to
such investment bank with respect to such dispute and such investment bank shall
resolve such dispute based solely on the Required Dispute Documentation that was
delivered to such investment bank prior to the Dispute Submission Deadline).
Unless otherwise agreed to in writing by both the Company and such Holder or
otherwise requested by such investment bank, neither the Company nor such Holder
shall be entitled to deliver or submit any written documentation or other
support to such investment bank in connection with such dispute (other than the
Required Dispute Documentation).

 

(iii) The Company and such Holder shall cause such investment bank to determine
the resolution of such dispute and notify the Company and such Holder of such
resolution no later than ten (10) Business Days immediately following the
Dispute Submission Deadline. The fees and expenses of such investment bank shall
be borne solely by the Company, and such investment bank’s resolution of such
dispute shall be final and binding upon all parties absent manifest error.

 

(b) Miscellaneous. The Company expressly acknowledges and agrees that (i) this
Section 24 constitutes an agreement to arbitrate between the Company and each
Holder (and constitutes an arbitration agreement) under § 7501, et seq. of the
New York Civil Practice Law and Rules (“CPLR”) and that any Holder is authorized
to apply for an order to compel arbitration pursuant to CPLR § 7503(a) in order
to compel compliance with this Section 24, (ii) a dispute relating to a
Conversion Price includes, without limitation, disputes as to (A) whether an
issuance or sale or deemed issuance or sale of Common Stock occurred under
Section 8(a), (B) the consideration per share at which an issuance or deemed
issuance of Common Stock occurred, (C) whether any issuance or sale or deemed
issuance or sale of Common Stock was an issuance or sale or deemed issuance or
sale of Excluded Securities, (D) whether an agreement, instrument, security or
the like constitutes and Option or Convertible Security and (E) whether a
Dilutive Issuance occurred, (iii) the terms of this Certificate of Designations
and each other applicable Transaction Document shall serve as the basis for the
selected investment bank’s resolution of the applicable dispute, such investment
bank shall be entitled (and is hereby expressly authorized) to make all
findings, determinations and the like that such investment bank determines are
required to be made by such investment bank in connection with its resolution of
such dispute and in resolving such dispute such investment bank shall apply such
findings, determinations and the like to the terms of this Certificate of
Designations and any other applicable Transaction Documents, (iv) the applicable
Holder (and only such Holder with respect to disputes solely relating to such
Holder), in its sole discretion, shall have the right to submit any dispute
described in this Section 24 to any state or federal court sitting in The City
of New York, Borough of Manhattan in lieu of utilizing the procedures set forth
in this Section 24 and (v) nothing in this Section 24 shall limit such Holder
from obtaining any injunctive relief or other equitable remedies (including,
without limitation, with respect to any matters described in this Section 24).

 

33

 

 

25. Notices; Currency; Payments.

 

(a) Notices. The Company shall provide each Holder of Preferred Shares with
prompt written notice of all actions taken pursuant to the terms of this
Certificate of Designations, including in reasonable detail a description of
such action and the reason therefor. Whenever notice is required to be given
under this Certificate of Designations, unless otherwise provided herein, such
notice must be in writing and shall be given in accordance with Section 9(f) of
the Securities Purchase Agreement. The Company shall provide each Holder with
prompt written notice of all actions taken pursuant to this Certificate of
Designations, including in reasonable detail a description of such action and
the reason therefore. Without limiting the generality of the foregoing, the
Company shall give written notice to each Holder (i) immediately upon any
adjustment of the Conversion Price, setting forth in reasonable detail, and
certifying, the calculation of such adjustment and (ii) at least fifteen (15)
days prior to the date on which the Company closes its books or takes a record
(A) with respect to any dividend or distribution upon the Common Stock, (B) with
respect to any grant, issuances, or sales of any Options, Convertible Securities
or rights to purchase stock, warrants, securities or other property to holders
of shares of Common Stock or (C) for determining rights to vote with respect to
any Fundamental Transaction, dissolution or liquidation, provided in each case
that such information shall be made known to the public prior to or in
conjunction with such notice being provided to such Holder.

 

(b) Currency. All dollar amounts referred to in this Certificate of Designations
are in United States Dollars (“U.S. Dollars”), and all amounts owing under this
Certificate of Designations shall be paid in U.S. Dollars. All amounts
denominated in other currencies (if any) shall be converted into the U.S. Dollar
equivalent amount in accordance with the Exchange Rate on the date of
calculation. “Exchange Rate” means, in relation to any amount of currency to be
converted into U.S. Dollars pursuant to this Certificate of Designations, the
U.S. Dollar exchange rate as published in the Wall Street Journal on the
relevant date of calculation (it being understood and agreed that where an
amount is calculated with reference to, or over, a period of time, the date of
calculation shall be the final date of such period of time).

 

(c) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Certificate of Designations, unless otherwise expressly
set forth herein, such payment shall be made in lawful money of the United
States of America by wire transfer of immediately available funds pursuant to
wire transfer instructions that Holder shall provide to the Company in writing
from time to time. Whenever any amount expressed to be due by the terms of this
Certificate of Designations is due on any day which is not a Business Day, the
same shall instead be due on the next succeeding day which is a Business Day.
Any amount due under the Transaction Documents which is not paid when due shall
result in a late charge being incurred and payable by the Company in an amount
equal to interest on such amount at the rate of eighteen percent (18%) per annum
from the date such amount was due until the same is paid in full (“Late
Charge”).

 

34

 

 

26. Waiver of Notice. To the extent permitted by law, the Company hereby
irrevocably waives demand, notice, presentment, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Certificate of Designations and the Securities Purchase
Agreement.

 

27. Governing Law. This Certificate of Designations shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Certificate of Designations
shall be governed by, the internal laws of the State of Nevada, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Nevada or any other jurisdictions) that would cause the application of
the laws of any jurisdictions other than the State of Nevada. Except as
otherwise required by Section 24 above, the Company hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in The
City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. Nothing contained herein (i) shall be deemed or operate
to preclude any Holder from bringing suit or taking other legal action against
the Company in any other jurisdiction to collect on the Company’s obligations to
such Holder, to realize on any collateral or any other security for such
obligations, or to enforce a judgment or other court ruling in favor of such
Holder or (ii) shall limit, or shall be deemed or construed to limit, any
provision of Section 24 above. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT
IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF
ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS CERTIFICATE
OF DESIGNATIONS OR ANY TRANSACTION CONTEMPLATED HEREBY.

 



35

 

 

28. Judgment Currency.

 

(a) If for the purpose of obtaining or enforcing judgment against the Company in
any court in any jurisdiction it becomes necessary to convert into any other
currency (such other currency being hereinafter in this Section 28 referred to
as the “Judgment Currency”) an amount due in U.S. dollars under this Certificate
of Designations, the conversion shall be made at the Exchange Rate prevailing on
the Trading Day immediately preceding:

 

(i) the date actual payment of the amount due, in the case of any proceeding in
the courts of New York or in the courts of any other jurisdiction that will give
effect to such conversion being made on such date: or

 

(ii) the date on which the foreign court determines, in the case of any
proceeding in the courts of any other jurisdiction (the date as of which such
conversion is made pursuant to this Section 28(a)(ii) being hereinafter referred
to as the “Judgment Conversion Date”).

 

(b) If in the case of any proceeding in the court of any jurisdiction referred
to in Section 28(a)(ii) above, there is a change in the Exchange Rate prevailing
between the Judgment Conversion Date and the date of actual payment of the
amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of US dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.

 

(c) Any amount due from the Company under this provision shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of this Certificate of Designations.

 

29. Severability. If any provision of this Certificate of Designations is
prohibited by law or otherwise determined to be invalid or unenforceable by a
court of competent jurisdiction, the provision that would otherwise be
prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of this Certificate of Designations so long as this
Certificate of Designations as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

30. Maximum Payments. Without limiting Section 9(d) of the Securities Purchase
Agreement, nothing contained herein shall be deemed to establish or require the
payment of a rate of interest or other charges in excess of the maximum
permitted by applicable law. In the event that the rate of interest required to
be paid or other charges hereunder exceed the maximum permitted by such law, any
payments in excess of such maximum shall be credited against amounts owed by the
Company to the applicable Holder and thus refunded to the Company.

 

31. Stockholder Matters; Amendment.

 

(a) Stockholder Matters. Any shareholder action, approval or consent required,
desired or otherwise sought by the Company pursuant to the NRS, the Articles of
Incorporation, this Certificate of Designations or otherwise with respect to the
issuance of Preferred Shares may be effected by written consent of the Company’s
shareholders or at a duly called meeting of the Company’s shareholders, all in
accordance with the applicable rules and regulations of the NRS. This provision
is intended to comply with the applicable sections of the NRS permitting
shareholder action, approval and consent affected by written consent in lieu of
a meeting.

 

36

 

 

(b) Amendment. Except for Section 4(d)(i), which may not be amended or waived
hereunder, this Certificate of Designations or any provision hereof may be
amended by obtaining the affirmative vote at a meeting duly called for such
purpose, or written consent without a meeting in accordance with the NRS, of the
Required Holders, voting separate as a single class, and with such other
shareholder approval, if any, as may then be required pursuant to the NRS and
the Articles of Incorporation.

 

32. Certain Defined Terms. For purposes of this Certificate of Designations, the
following terms shall have the following meanings:

 

(a) “1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

(b) “1934 Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

(c) “Additional Amount” means, as of the applicable date of determination, with
respect to each Preferred Share, all declared and unpaid Dividends on such
Preferred Share and any other unpaid amounts then due and payable hereunder with
respect to such Preferred Share.

 

(d) “Adjustment Percentage” means (i) from the Initial Issuance Date, through
but not including June 30, 2020, 100% and (ii) on each six month anniversary
thereafter, the Adjustment Percentage shall increase by 5%.

 

(e) “Adjustment Right” means any right granted with respect to any securities
issued in connection with, or with respect to, any issuance or sale (or deemed
issuance or sale in accordance with Section 8(a)) of shares of Common Stock
(other than rights of the type described in Section 7(a) hereof) that could
result in a decrease in the net consideration received by the Company in
connection with, or with respect to, such securities (including, without
limitation, any cash settlement rights, cash adjustment or other similar
rights).

 

(f) “Affiliate” or “Affiliated” means, with respect to any Person, any other
Person that directly or indirectly controls, is controlled by, or is under
common control with, such Person, it being understood for purposes of this
definition that “control” of a Person means the power directly or indirectly
either to vote 10% or more of the stock having ordinary voting power for the
election of directors of such Person or direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.

 

37

 

 

(g) “Alternate Conversion Floor Amount” means an amount in cash, to be delivered
by wire transfer of immediately available funds pursuant to wire instructions
delivered to the Company by the Holder in writing, equal to the product obtained
by multiplying (A) the higher of (I) the highest price that the Common Stock
trades at on the Trading Day immediately preceding the relevant Alternate
Conversion Date and (II) the applicable Alternate Conversion Price and (B) the
difference obtained by subtracting (I) the number of shares of Common Stock
delivered (or to be delivered) to the Holder on the applicable Share Delivery
Deadline with respect to such Alternate Conversion from (II) the quotient obtain
by dividing (x) the applicable Conversion Amount that the Holder has elected to
be the subject of the applicable Alternate Conversion, by (y) the applicable
Alternate Conversion Price without giving effect to clause (x) of such
definition.

 

(h) “Alternate Conversion Price” with respect to any Alternate Conversion that
price which shall be the lower of (i) the applicable Conversion Price as in
effect on the applicable Conversion Date of the applicable Alternate Conversion
and (ii) the greater of (x) the Floor Price and (y) the lowest of (A) 80% of the
VWAP of the Common Stock as of the Trading Day immediately preceding the
delivery or deemed delivery of the applicable Conversion Notice, (B) 80% of the
VWAP of the Common Stock as of the Trading Day of the delivery or deemed
delivery of the applicable Conversion Notice and (C) 80% of the price computed
as the quotient of (I) the sum of the VWAP of the Common Stock for each of the
three (3) Trading Days with the lowest VWAP of the Common Stock during the
twenty (20) consecutive Trading Day period ending and including the Trading Day
immediately preceding the delivery or deemed delivery of the applicable
Conversion Notice, divided by (II) three (3) (such period, the “Alternate
Conversion Measuring Period”). All such determinations to be appropriately
adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction that proportionately decreases or
increases the Common Stock during such Alternate Conversion Measuring Period.

 

(i) “Approved Stock Plan” means any employee benefit plan which has been
approved by the Board prior to or subsequent to the Subscription Date pursuant
to which shares of Common Stock and standard options to purchase Common Stock
may be issued to any employee, officer, consultant or director for services
provided to the Company in their capacity as such.

 

(j) “Attribution Parties” means, collectively, the following Persons and
entities: (i) any investment vehicle, including, any funds, feeder funds or
managed accounts, currently, or from time to time after the Initial Issuance
Date, directly or indirectly managed or advised by a Holder’s investment manager
or any of its Affiliates or principals, (ii) any direct or indirect Affiliates
of such Holder or any of the foregoing, (iii) any Person acting or who could be
deemed to be acting as a Group together with such Holder or any of the foregoing
and (iv) any other Persons whose beneficial ownership of the Company’s Common
Stock would or could be aggregated with such Holder’s and the other Attribution
Parties for purposes of Section 13(d) of the 1934 Act. For clarity, the purpose
of the foregoing is to subject collectively such Holder and all other
Attribution Parties to the Maximum Percentage.

 

38

 

 

(k) “Bloomberg” means Bloomberg, L.P.

 

(l) “Book-Entry” means each entry on the Register evidencing one or more
Preferred Shares held by a Holder in lieu of a Preferred Share Certificate
issuable hereunder.

 

(m) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

(n) “Change of Control” means any Fundamental Transaction other than (i) any
merger of the Company or any of its, direct or indirect, wholly-owned
Subsidiaries with or into any of the foregoing Persons, (ii) any reorganization,
recapitalization or reclassification of the shares of Common Stock in which
holders of the Company’s voting power immediately prior to such reorganization,
recapitalization or reclassification continue after such reorganization,
recapitalization or reclassification to hold publicly traded securities and,
directly or indirectly, are, in all material respects, the holders of the voting
power of the surviving entity (or entities with the authority or voting power to
elect the members of the board of directors (or their equivalent if other than a
corporation) of such entity or entities) after such reorganization,
recapitalization or reclassification or (iii) pursuant to a migratory merger
effected solely for the purpose of changing the jurisdiction of incorporation of
the Company or any of its Subsidiaries.

 

(o) “Change of Control Redemption Premium” means 125%.

 

(p) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price (as the case may be)
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by OTC Markets Group Inc.
(formerly Pink Sheets LLC). If the Closing Bid Price or the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Sale Price (as the case may be) of
such security on such date shall be the fair market value as mutually determined
by the Company and the Required Holder. If the Company and the Required Holders
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved in accordance with the procedures in Section 24. All
such determinations shall be appropriately adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
during such period.

 

39

 

 

(q) “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement, which date is the date the Company initially issued the Preferred
Shares and the Warrants pursuant to the terms of the Securities Purchase
Agreement.

 

(r) “Common Stock” means (i) the Company’s shares of common stock, $0.001 par
value per share, and (ii) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.

 

(s) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

(t) “Conversion Floor Price Condition” means that the relevant Alternate
Conversion Price or other conversion price determined pursuant to Section 12(a)
hereof, as applicable, is being determined based on clause (x) of such
definition or section, as applicable.

 

(u) “Convertible Securities” means any stock or other security (other than
Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.

 

(v) “Current Subsidiary” means any Person in which the Company on the
Subscription Date, directly or indirectly, (i) owns any of the outstanding
capital stock or holds any equity or similar interest of such Person or (ii)
controls or operates all or any part of the business, operations or
administration of such Person, and all of the foregoing, collectively, “Current
Subsidiaries”.

 

(w) “Dividend Date” means, with respect to any given calendar month, the first
Trading Day of such calendar month.

 

(x) “Dividend Rate” means (i) from the Initial Issuance Date through, but no
including, June 30, 2020 eight percent (8%) per annum and (ii) from and after
June 30, 2020, twelve percent (12%) per annum, in each case, as may be adjusted
from time to time in accordance with Section 3(b).

 

(y) “Eligible Market” means The New York Stock Exchange, the NYSE American, the
Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq Capital Market
or the Principal Market.

 

40

 

 

(z) “Equity Conditions” means, with respect to an given date of determination:
(i) on each day during the period beginning thirty calendar days prior to such
applicable date of determination and ending on and including such applicable
date of determination either (x) one or more Registration Statements filed
pursuant to the Registration Rights Agreement shall be effective and the
prospectus contained therein shall be available on such applicable date of
determination (with, for the avoidance of doubt, any shares of Common Stock
previously sold pursuant to such prospectus deemed unavailable) for the resale
of all shares of Common Stock to be issued in connection with the event
requiring this determination, as applicable, in the event requiring this
determination at the Alternate Conversion Price then in effect (without regard
to any limitations on conversion set forth herein) (each, a “Required Minimum
Securities Amount”), in each case, in accordance with the terms of the
Registration Rights Agreement and there shall not have been during such period
any Grace Periods (as defined in the Registration Rights Agreement) or (y) all
Registrable Securities shall be eligible for sale pursuant to Rule 144 (as
defined in the Securities Purchase Agreement) without the need for registration
under any applicable federal or state securities laws (in each case,
disregarding any limitation on conversion of the Preferred Shares, the Notes,
other issuance of securities with respect to this Certificate of Designations or
the Notes and exercise of the Warrants) and no Current Information Failure (as
defined in the Registration Rights Agreement) exists or is continuing; (ii) on
each day during the period beginning thirty Trading Days prior to the applicable
date of determination and ending on and including the applicable date of
determination (the “Equity Conditions Measuring Period”), the Common Stock
(including all shares of Common Stock issued or issuable upon conversion of the
Preferred Shares and the Notes and exercise of the Warrants) is listed or
designated for quotation (as applicable) on an Eligible Market and shall not
have been suspended from trading on an Eligible Market (other than suspensions
of not more than two (2) days and occurring prior to the applicable date of
determination due to business announcements by the Company) nor shall delisting
or suspension by an Eligible Market have been threatened (with a reasonable
prospect of delisting occurring after giving effect to all applicable notice,
appeal, compliance and hearing periods) or reasonably likely to occur or pending
as evidenced by (A) a writing by such Eligible Market or (B) the Company falling
below the minimum listing maintenance requirements of the Eligible Market on
which the Common Stock is then listed or designated for quotation, as
applicable; (iii) during the Equity Conditions Measuring Period, the Company
shall have delivered all shares of Common Stock issuable upon conversion of the
Preferred Shares on a timely basis as set forth in Section 4 hereof and all
other shares of capital stock required to be delivered by the Company on a
timely basis as set forth in the other Transaction Documents; (iv) any shares of
Common Stock to be issued in connection with the event requiring determination
(or issuable upon conversion of the Conversion Amount being redeemed in the
event requiring this determination) may be issued in full without violating
Section 4(d) hereof; (v) any shares of Common Stock to be issued in connection
with the event requiring determination (or issuable upon conversion of the
Conversion Amount being redeemed in the event requiring this determination
(without regards to any limitations on conversion set forth herein)) may be
issued in full without violating the rules or regulations of the Eligible Market
on which the Common Stock is then listed or designated for quotation (as
applicable); (vi) on each day during the Equity Conditions Measuring Period, no
public announcement of a pending, proposed or intended Fundamental Transaction
shall have occurred which has not been abandoned, terminated or consummated;
(vii) the Company shall have no knowledge of any fact that would reasonably be
expected to cause (1) any Registration Statement required to be filed pursuant
to the Registration Rights Agreement to not be effective or the prospectus
contained therein to not be available for the resale of the applicable Required
Minimum Securities Amount of Registrable Securities in accordance with the terms
of the Registration Rights Agreement or (2) any Registrable Securities to not be
eligible for sale pursuant to Rule 144 without the need for registration under
any applicable federal or state securities laws (in each case, disregarding any
limitation on conversion of the Notes, other issuance of securities with respect
to the Preferred Shares and exercise of the Warrants) and no Current Information
Failure exists or is continuing, (viii) none of the Holders shall be in
possession of any material, non-public information provided to any of them by
the Company, any of its Subsidiaries or any of their respective affiliates,
employees, officers, representatives, agents or the like; (ix) on each day
during the Equity Conditions Measuring Period, the Company otherwise shall have
been in compliance with each, and shall not have breached any representation or
warranty in any material respect (other than representations or warranties
subject to material adverse effect or materiality, which may not be breached in
any respect) or any covenant or other term or condition of any Transaction
Document, including, without limitation, the Company shall not have failed to
timely make any payment pursuant to any Transaction Document; (x) on each
Trading Day during the Equity Conditions Measuring Period, there shall not have
occurred any Volume Failure or Price Failure as of such applicable date of
determination; (xi) on the applicable date of determination (A) no Authorized
Share Failure shall exist or be continuing and the applicable Required Minimum
Securities Amount of shares of Common Stock are available under the articles of
incorporation of the Company and reserved by the Company to be issued pursuant
to this Certificate of Designations, the Notes and the Warrants and (B) all
shares of Common Stock to be issued in connection with the event requiring this
determination (or issuable upon conversion of the Conversion Amount being
redeemed in the event requiring this determination (without regards to any
limitations on conversion set forth herein)) may be issued in full without
resulting in an Authorized Share Failure; (xii) on each day during the Equity
Conditions Measuring Period, there shall not have occurred and there shall not
exist a Triggering Event or an event that with the passage of time or giving of
notice would constitute a Triggering Event; (xiii) no bone fide dispute shall
exist, by and between any of holder of Notes or Warrants, the Company, the
Principal Market (or such applicable Eligible Market in which the Common Stock
of the Company is then principally trading) and/or FINRA with respect to any
term or provision of any Note or any other Transaction Document or (xiv) the
shares of Common Stock issuable pursuant to the event requiring the satisfaction
of the Equity Conditions are duly authorized and listed and eligible for trading
without restriction on an Eligible Market.

 

41

 

 

(aa) “Equity Conditions Failure” means that on any day during the period
commencing twenty (20) Trading Days prior to the applicable Company Optional
Redemption Notice Date through the applicable Company Optional Redemption Date,
the Equity Conditions have not been satisfied (or waived in writing by the
applicable Holder).

 

(bb) “Event Market Price” means, with respect to any Stock Combination Event
Date, the quotient determined by dividing (x) the sum of the VWAP of the Common
Stock for each of the five (5) Trading Days with the lowest VWAP of the Common
Stock during the fifteen (15) consecutive Trading Day period ending and
including the Trading Day immediately preceding the sixteenth (16th) Trading Day
after such Stock Combination Event Date, divided by (y) five (5).

 

(cc) “Exchange Agreements” means those certain Exchange and Amendment Agreement,
dated December __, 2019, each by and between the Company and a holder of one or
more Notes, pursuant to which such Holder exchanged all, or any part, of such
Notes into Preferred Shares issued hereunder.

 

(dd) “Excluded Securities” means (i) shares of Common Stock or standard options
to purchase Common Stock issued to directors, officers or employees of the
Company for services rendered to the Company in their capacity as such pursuant
to an Approved Stock Plan (as defined above), provided that (A) all such
issuances (taking into account the shares of Common Stock issuable upon exercise
of such options) after the Subscription Date pursuant to this clause (i) do not,
in the aggregate, exceed more than either (x) with respect to Michael Panosian
and Josh Keeler, not to exceed 15% of the Common Stock issued and outstanding
immediately prior to the Subscription Date, in the aggregate and (y) with
respect to any other employee, officer or director of the Company, not to exceed
5% of the Common Stock issued and outstanding immediately prior to the
Subscription Date, in the aggregate and (B) the exercise price of any such
options is not lowered, none of such options are amended to increase the number
of shares issuable thereunder and none of the terms or conditions of any such
options are otherwise materially changed in any manner that adversely affects
any of the Holders; (ii) shares of Common Stock issued upon the conversion or
exercise of Convertible Securities (other than standard options to purchase
Common Stock issued pursuant to an Approved Stock Plan that are covered by
clause (i) above) issued prior to the Subscription Date, provided that the
conversion price of any such Convertible Securities (other than standard options
to purchase Common Stock issued pursuant to an Approved Stock Plan that are
covered by clause (i) above) is not lowered, none of such Convertible Securities
(other than standard options to purchase Common Stock issued pursuant to an
Approved Stock Plan that are covered by clause (i) above) are amended to
increase the number of shares issuable thereunder and none of the terms or
conditions of any such Convertible Securities (other than standard options to
purchase Common Stock issued pursuant to an Approved Stock Plan that are covered
by clause (i) above) are otherwise materially changed in any manner that
adversely affects any of the Buyers; (iii) the shares of Common Stock issuable
upon conversion of the Preferred Shares or otherwise pursuant to the terms of
this Certificate of Designations; provided, that the terms of this Certificate
of Designations are not amended, modified or changed on or after the
Subscription Date (other than antidilution adjustments pursuant to the terms
thereof in effect as of the Subscription Date), and (iv) the shares of Common
Stock issuable upon exercise of the Warrants; provided, that the terms of the
Warrants are not amended, modified or changed on or after the Subscription Date
(other than antidilution adjustments pursuant to the terms thereof in effect as
of the Subscription Date).

 

42

 

 

(ee) “Floor Price” means $0.10.

 

(ff) “Fundamental Transaction” means (A) that the Company shall, directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or
more related transactions, (i) consolidate or merge with or into (whether or not
the Company is the surviving corporation) another Subject Entity, or (ii) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company or any of its “significant subsidiaries” (as
defined in Rule 1-02 of Regulation S-X) to one or more Subject Entities, or
(iii) make, or allow one or more Subject Entities to make, or allow the Company
to be subject to or have its Common Stock be subject to or party to one or more
Subject Entities making, a purchase, tender or exchange offer that is accepted
by the holders of at least either (x) 50% of the outstanding shares of Common
Stock, (y) 50% of the outstanding shares of Common Stock calculated as if any
shares of Common Stock held by all Subject Entities making or party to, or
Affiliated with any Subject Entities making or party to, such purchase, tender
or exchange offer were not outstanding; or (z) such number of shares of Common
Stock such that all Subject Entities making or party to, or Affiliated with any
Subject Entity making or party to, such purchase, tender or exchange offer,
become collectively the beneficial owners (as defined in Rule 13d-3 under the
1934 Act) of at least 50% of the outstanding shares of Common Stock, or (iv)
consummate a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with one or more Subject Entities whereby all such
Subject Entities, individually or in the aggregate, acquire, either (x) at least
50% of the outstanding shares of Common Stock, (y) at least 50% of the
outstanding shares of Common Stock calculated as if any shares of Common Stock
held by all the Subject Entities making or party to, or Affiliated with any
Subject Entity making or party to, such stock purchase agreement or other
business combination were not outstanding; or (z) such number of shares of
Common Stock such that the Subject Entities become collectively the beneficial
owners (as defined in Rule 13d-3 under the 1934 Act) of at least 50% of the
outstanding shares of Common Stock, or (v) reorganize, recapitalize or
reclassify its Common Stock, (B) that the Company shall, directly or indirectly,
including through subsidiaries, Affiliates or otherwise, in one or more related
transactions, allow any Subject Entity individually or the Subject Entities in
the aggregate to be or become the “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, whether through acquisition,
purchase, assignment, conveyance, tender, tender offer, exchange, reduction in
outstanding shares of Common Stock, merger, consolidation, business combination,
reorganization, recapitalization, spin-off, scheme of arrangement,
reorganization, recapitalization or reclassification or otherwise in any manner
whatsoever, of either (x) at least 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Stock, (y) at least 50% of the
aggregate ordinary voting power represented by issued and outstanding Common
Stock not held by all such Subject Entities as of the date of this Certificate
of Designations calculated as if any shares of Common Stock held by all such
Subject Entities were not outstanding, or (z) a percentage of the aggregate
ordinary voting power represented by issued and outstanding shares of Common
Stock or other equity securities of the Company sufficient to allow such Subject
Entities to effect a statutory short form merger or other transaction requiring
other shareholders of the Company to surrender their shares of Common Stock
without approval of the shareholders of the Company or (C) directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or
more related transactions, the issuance of or the entering into any other
instrument or transaction structured in a manner to circumvent, or that
circumvents, the intent of this definition in which case this definition shall
be construed and implemented in a manner otherwise than in strict conformity
with the terms of this definition to the extent necessary to correct this
definition or any portion of this definition which may be defective or
inconsistent with the intended treatment of such instrument or transaction.

 

43

 

 

(gg) “GAAP” means United States generally accepted accounting principles,
consistently applied.

 

(hh) “Group” means a “group” as that term is used in Section 13(d) of the 1934
Act and as defined in Rule 13d-5 thereunder.

 

(ii) “Holder Pro Rata Amount” means, with respect to any Holder, a fraction (i)
the numerator of which is the number of Preferred Shares issued to such Holder
pursuant to the Securities Purchase Agreement on the Initial Issuance Date and
(ii) the denominator of which is the number of Preferred Shares issued to all
Holders pursuant to the Securities Purchase Agreement on the Initial Issuance
Date.

 

(jj) “Indebtedness” means of any Person means, without duplication (A) all
indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services, including,
without limitation, “capital leases” in accordance with United States generally
accepted accounting principles consistently applied for the periods covered
thereby (other than trade payables entered into in the ordinary course of
business consistent with past practice), (C) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (D) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (E) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (F) all monetary
obligations under any leasing or similar arrangement which, in connection with
United States generally accepted accounting principles, consistently applied for
the periods covered thereby, is classified as a capital lease, (G) all
indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, deed of trust, lien, pledge, charge,
security interest or other encumbrance of any nature whatsoever in or upon any
property or assets (including accounts and contract rights) with respect to any
asset or property owned by any Person, even though the Person which owns such
assets or property has not assumed or become liable for the payment of such
indebtedness, and (H) all Contingent Obligations in respect of indebtedness or
obligations of others of the kinds referred to in clauses (A) through (G) above.

 

44

 

 

(kk) “Liquidation Event” means, whether in a single transaction or series of
transactions, the voluntary or involuntary liquidation, dissolution or winding
up of the Company or such Subsidiaries the assets of which constitute all or
substantially all of the assets of the business of the Company and its
Subsidiaries, taken as a whole.

 

(ll) “Material Adverse Effect” means any material adverse effect on the
business, properties, assets, liabilities, operations, results of operations,
condition (financial or otherwise) or prospects of the Company and its
Subsidiaries, if any, individually or taken as a whole, or on the transactions
contemplated hereby or on the other Transaction Documents (as defined below), or
by the agreements and instruments to be entered into in connection therewith or
on the authority or ability of the Company to perform its obligations under the
Transaction Documents.

 

(mm) “New Subsidiary” means, as of any date of determination, any Person in
which the Company after the Subscription Date, directly or indirectly, (i) owns
or acquires any of the outstanding capital stock or holds any equity or similar
interest of such Person or (ii) controls or operates all or any part of the
business, operations or administration of such Person, and all of the foregoing,
collectively, “New Subsidiaries.”

 

(nn) “Notes” has the meaning ascribed to such term in the Securities Purchase
Agreement, and shall include all notes issued in exchange therefor or
replacement thereof.

 

(oo) “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

 

(pp) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

 

(qq) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity or a government or any department or agency thereof.

 

(rr) “Price Failure” means, with respect to a particular date of determination,
the VWAP of the Common Stock on any Trading Day during any five (5) Trading Days
during the twenty (20) Trading Day period ending on the Trading Day immediately
preceding such date of determination fails to exceed $0.20 (as adjusted for
stock splits, stock dividends, stock combinations, recapitalizations or other
similar transactions occurring after the Subscription Date). All such
determinations to be appropriately adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
during any such measuring period.

 

(ss) “Principal Market” means the Nasdaq Capital Market.

 

45

 

 

(tt) “Redemption Conversion Floor Amount” means an amount in cash, to be
delivered by wire transfer of immediately available funds pursuant to wire
instructions delivered to the Company by the Holder in writing, equal to the
product obtained by multiplying (A) the higher of (I) the highest price that the
Common Stock trades at on the Trading Day immediately preceding the relevant
Conversion Date and (II) the applicable conversion price determined in
accordance with Section 12(a) above and (B) the difference obtained by
subtracting (I) the number of shares of Common Stock delivered (or to be
delivered) to the Holder on the applicable Share Delivery Deadline with respect
to such conversion from (II) the quotient obtain by dividing (x) the applicable
Conversion Amount that the Holder has elected to be the subject of the
applicable conversion, by (y) the applicable conversion price determined in
accordance with Section 12(a) above without giving effect to clause (x) of such
definition.

 

(uu) “Redemption Notices” means, collectively, the Triggering Events Redemption
Notices, the Company Optional Redemption Notices, the Subsequent Placement Event
Redemption Notices and the Change of Control Redemption Notices, and each of the
foregoing, individually, a “Redemption Notice.”

 

(vv) “Redemption Premium” means 125%.

 

(ww) “Redemption Prices” means, collectively, any Triggering Event Redemption
Price, Change of Control Redemption Price, Subsequent Placement Event Redemption
Price, Company Optional Redemption Price, and each of the foregoing,
individually, a “Redemption Price.”

 

(xx) “Registration Rights Agreement” means that certain registration rights
agreement, dated as of the Closing Date, by and among the Company and the
initial holders of the Preferred Shares relating to, among other things, the
registration of the resale of the Common Stock issuable upon conversion of the
Preferred Shares or otherwise pursuant to the terms of this Certificate of
Designations and exercise of the Warrants, as may be amended from time to time.

 

(yy) “SEC” means the United States Securities and Exchange Commission or the
successor thereto.

 

(zz) “Securities Purchase Agreement” means that certain securities purchase
agreement by and among the Company and the initial holders of Preferred Shares,
dated as of the Subscription Date, as may be amended from time in accordance
with the terms thereof.

 

(aaa) “Stated Value” shall mean, with respect to any given Preferred Share, the
product of (i) the sum of (x) $1,000 per Preferred Share, and (y) the aggregate
amount of any Capitalized Dividends per such Preferred Share, in each case,
subject to adjustment for stock splits, stock dividends, recapitalizations,
reorganizations, reclassifications, combinations, subdivisions or other similar
events occurring after the Initial Issuance Date with respect to the Preferred
Shares and (ii) the Adjustment Percentage.

 

46

 

 

(bbb) “Subscription Date” means August 19, 2019.

 

(ccc) “Subsequent Placement Event Redemption Number” means, with respect to any
given Subsequent Placement Event, the Holder Pro Rata Amount of the applicable
Subsequent Placement Event Redemption Percentage of the quotient (rounded to the
nearest whole number) of (x) the gross proceeds (less any reasonable placement
agent, underwriter and/or legal fees and expenses) of such Subsequent Placement
Event, divided by (y) the Stated Value of one (1) Preferred Share.

 

(ddd) “Subsequent Placement Event Redemption Percentage” means, with respect to
any given Subsequent Placement Event, (i) if the date of consummation of such
Subsequent Placement Event is prior to April 1, 2020, 35% or (ii) if the date of
consummation of such Subsequent Placement Event is from and after April 1, 2020,
50%.

 

(eee) “Subject Entity” means any Person, Persons or Group or any Affiliate or
associate of any such Person, Persons or Group.

 

(b) “Subsequent Placement Event” means any, direct or indirect, issue, offer,
sale, grant of any option or right to purchase, or otherwise dispose of any
equity security or any equity-linked or related security (including, without
limitation, any “equity security” (as that term is defined under Rule 405
promulgated under the 1933 Act), any Convertible Securities, any Options, any
debt, any preferred stock or any purchase rights) conducted by the Company or
any of its Subsidiaries (other than any Excluded Securities).

 

(fff) “Subsidiaries” means, as of any date of determination, collectively, all
Current Subsidiaries and all New Subsidiaries, and each of the foregoing,
individually, a “Subsidiary.”

 

(ggg) “Successor Entity” means the Person (or, if so elected by the Required
Holders, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Required
Holders, the Parent Entity) with which such Fundamental Transaction shall have
been entered into.

 

(hhh) “Trading Day” means, as applicable, (x) with respect to all price or
trading volume determinations relating to the Common Stock, any day on which the
Common Stock is traded on the Principal Market, or, if the Principal Market is
not the principal trading market for the Common Stock, then on the principal
securities exchange or securities market on which the Common Stock is then
traded, provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time) unless such
day is otherwise designated as a Trading Day in writing by the applicable Holder
or (y) with respect to all determinations other than price determinations
relating to the Common Stock, any day on which The New York Stock Exchange (or
any successor thereto) is open for trading of securities.

 

47

 

 

(iii) “Transaction Documents” means the Securities Purchase Agreement, this
Certificate of Designations, the Warrants and each of the other agreements and
instruments entered into or delivered by the Company or any of the Holders in
connection with the transactions contemplated by the Securities Purchase
Agreement, all as may be amended from time to time in accordance with the terms
thereof.

 

(jjj) “Volume Failure” means, with respect to a particular date of
determination, (i) solely with respect to a determination as to whether an
Equity Conditions Failure exists, the daily aggregate dollar trading volume (as
reported on Bloomberg) of the Common Stock on the Principal Market on any
Trading Day during the twenty (20) Trading Day period ending on the Trading Day
immediately preceding such date of determination (such period, the “Volume
Failure Measuring Period”), is less than $1,000,000 (as adjusted for any stock
splits, stock dividends, stock combinations, recapitalizations or other similar
transactions occurring after the Subscription Date) or (ii) with respect to any
other determination hereunder or pursuant to any other Transaction Document
(other than with respect to a determination as to whether an Equity Conditions
Failure exists), either (A) the daily aggregate dollar trading volume (as
reported on Bloomberg) of the Common Stock on the Principal Market on any
Trading Day during the Volume Failure Measuring Period, is less than $375,000
(as adjusted for any stock splits, stock dividends, stock combinations,
recapitalizations or other similar transactions occurring after the Subscription
Date), (B) the daily aggregate dollar trading volume (as reported on Bloomberg)
of the Common Stock on the Principal Market on any two Trading Days during the
Volume Failure Measuring Period, is less than $600,000 (as adjusted for any
stock splits, stock dividends, stock combinations, recapitalizations or other
similar transactions occurring after the Subscription Date) or (C) the quotient
of (x) the sum of the daily aggregate dollar trading volume (as reported on
Bloomberg) of the Common Stock on the Principal Market of each Trading Day
during the Volume Failure Measuring Period, divided by (y) twenty (20), is less
than $1,100,000 (as adjusted for any stock splits, stock dividends, stock
combinations, recapitalizations or other similar transactions occurring after
the Subscription Date). All such determinations to be appropriately adjusted for
any stock splits, stock dividends, stock combinations, recapitalizations or
other similar transactions during such Volume Failure Measuring Period.

 

(kkk) “VWAP” means, for any security as of any date, the dollar volume-weighted
average price for such security on the Principal Market (or, if the Principal
Market is not the principal trading market for such security, then on the
principal securities exchange or securities market on which such security is
then traded), during the period beginning at 9:30 a.m., New York time, and
ending at 4:00 p.m., New York time, as reported by Bloomberg through its “VAP”
function (set to 09:30 start time and 16:00 end time) or, if the foregoing does
not apply, the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30 a.m., New York time, and ending at 4:00
p.m., New York time, as reported by Bloomberg, or, if no dollar volume-weighted
average price is reported for such security by Bloomberg for such hours, the
average of the highest closing bid price and the lowest closing ask price of any
of the market makers for such security as reported in the “pink sheets” by OTC
Markets Group Inc. (formerly Pink Sheets LLC). If the VWAP cannot be calculated
for such security on such date on any of the foregoing bases, the VWAP of such
security on such date shall be the fair market value as mutually determined by
the Company and the Required Holders. If the Company and the Required Holders
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved in accordance with the procedures in Section 24. All
such determinations shall be appropriately adjusted for any stock dividend,
stock split, stock combination, recapitalization or other similar transaction
during such period.

 

48

 

 

(lll) “Warrants” has the meaning ascribed to such term in the Securities
Purchase Agreement, and shall include all warrants issued in exchange therefor
or replacement thereof.

 

(mmm) “Warrant Shares” means, collectively, the shares of Common Stock issuable
upon exercise of the Warrants.

 

33. Disclosure. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Certificate of Designations, unless the
Company has in good faith determined that the matters relating to such notice do
not constitute material, non-public information relating to the Company or any
of its Subsidiaries, the Company shall within one (1) Business Day of such
receipt or prior to (or simultaneous with) such delivery, as applicable,
publicly disclose such material, non-public information on a Current Report on
Form 8-K or otherwise. In the event that the Company believes that a notice
contains material, non-public information relating to the Company or any of its
Subsidiaries, the Company so shall indicate to such Holder explicitly in writing
in such notice (or immediately upon receipt of notice from such Holder, as
applicable), and in the absence of any such written indication in such notice
(or notification from the Company immediately upon receipt of notice from such
Holder), such Holder shall be allowed to presume that all matters relating to
such notice do not constitute material, non-public information relating to the
Company or any of its Subsidiaries. If the Company or any of its Subsidiaries
provides material non-public information to a Holder that is not simultaneously
filed in a Current Report on Form 8-K and such Holder has not agreed to receive
such material non-public information, the Company hereby covenants and agrees
that such Holder shall not have any duty of confidentiality to the Company, any
of its Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents with respect to, or a duty to any of the foregoing not to
trade on the basis of, such material non-public information. Nothing contained
in this Section 33 shall limit any obligations of the Company, or any rights of
any Holder, under Section 4(i) of the Securities Purchase Agreement.

 

34. Exchange Right. Notwithstanding anything herein to the contrary, at any
time, at the option of the Company, the Company may, by delivery of written
notice to each Holder (each, an “Exchange Notice”), in compliance with the
exemption provided by Section 3(a)(9) of the 1933 Act, exchange all of the
Preferred Shares outstanding hereunder into additional Notes (each, an “Exchange
Note”), with an aggregate principal amount of such Exchange Notes as of the date
of such exchange, equal to the Conversion Amount of such Preferred Shares in
such exchange. Each such exchange shall be effective immediately upon such
Holder’s receipt of such Exchange Notice and the Holder shall be automatically
be deemed to hold such Exchange Note as of such time, regardless of the time the
Company delivers the actual Exchange Note to such Holder (including, without
limitation, with all rights and remedies set forth therein).

 

* * * * *

 

49

 

 

IN WITNESS WHEREOF, the Company has caused this Certificate of Designations of
Series D Convertible Preferred Stock of Toughbuilt Industries, Inc to be signed
by its __________ on this ___ day of December, 2019.

 

  TOUGHBUILT INDUSTRIES, INC.                      By:     Name:     Title:  

 

 

 

 

EXHIBIT I

 

TOUGHBUILT INDUSTRIES, INC.

CONVERSION NOTICE

 

Reference is made to the Certificate of Designations, Preferences and Rights of
the Series D Convertible Preferred Stock of Toughbuilt Industries, Inc (the
“Certificate of Designations”). In accordance with and pursuant to the
Certificate of Designations, the undersigned hereby elects to convert the number
of shares of Series D Convertible Preferred Stock, $[ ] par value per share (the
“Preferred Shares”), of Toughbuilt Industries, Inc a Nevada corporation (the
“Company”), indicated below into shares of common stock, $0.001 value per share
(the “Common Stock”), of the Company, as of the date specified below.

 



Date of Conversion:  

 

Aggregate number of Preferred Shares to be converted       Aggregate Stated
Value of such Preferred Shares to be converted:       Aggregate accrued and
unpaid Dividends and accrued and unpaid Late Charges with respect to such
Preferred Shares and such Aggregate Dividends to be converted:       AGGREGATE
CONVERSION AMOUNT TO BE CONVERTED:  

 

Please confirm the following information:

 

Conversion Price:       Number of shares of Common Stock to be issued:  

 

[  ] If this Conversion Notice is being delivered with respect to an Alternate
Conversion, check here if Holder is electing to use the following Alternate
Conversion Price:____________

 

Please issue the Common Stock into which the applicable Preferred Shares are
being converted to Holder, or for its benefit, as follows:

 

[  ] Check here if requesting delivery as a certificate to the following name
and to the following address:

  Issue to:               [  ] Check here if requesting delivery by
Deposit/Withdrawal at Custodian as follows:

 

DTC Participant:       DTC Number:       Account Number:  

 

Date: __________ __, ________________

 

__________________________________

Name of Registered Holder

 

By:     Name:     Title:    

 

Tax ID:___________________________

 

Facsimile:_________________________

 

E-mail Address:

 

 

 

 

EXHIBIT II

 

ACKNOWLEDGMENT

 

The Company hereby (a) acknowledges this Conversion Notice, (b) certifies that
the above indicated number of shares of Common Stock [are][are not] eligible to
be resold by the Holder either (i) pursuant to Rule 144 (subject to the Holder’s
execution and delivery to the Company of a customary 144 representation letter)
or (ii) an effective and available registration statement and (c) hereby directs
_________________ to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated _____________, 20__
from the Company and acknowledged and agreed to by ________________________.

 

  TOUGHBUILT INDUSTRIES, INC.                     By:       Name:     Title:  

 

 

 

 